Exhibit 10.7

 

EXECUTION VERSION

 

STOCKHOLDERS AGREEMENT

 

DATED AS OF SEPTEMBER 24, 2012

 

BY AND AMONG

 

AVENTINE RENEWABLE ENERGY HOLDINGS, INC.,

 

THE INVESTORS LISTED ON SCHEDULE A HERETO

 

AND

 

THE EXISTING STOCKHOLDERS LISTED ON SCHEDULE A HERETO

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page(s)

 

 

Article 1 DEFINITIONS

2

Section 1.1

Definitions

2

 

 

 

Article 2 VOTING; BOARD OF DIRECTORS

11

Section 2.1

Board of Directors

11

Section 2.2

Vacancy

11

Section 2.3

Meetings; Advance Notice; Meeting Materials

12

Section 2.4

Expenses; Director Fees

12

Section 2.5

Significant Transactions

12

Section 2.6

Observation Rights

13

Section 2.7

Voting Agreement

13

 

 

 

Article 3 INSURANCE

13

Section 3.1

Directors and Officers Insurance

13

 

 

 

Article 4 RESTRICTIONS ON TRANSFER

13

Section 4.1

General Prohibitions on Transfers

13

 

 

 

Article 5 CO-SALE AGREEMENT

14

Section 5.1

Co-Sale Notice

14

Section 5.2

Co-Sale Right

14

Section 5.3

Price Modifications

14

Section 5.4

Co-Sale Stockholder Shares; Representations and Warranties

15

Section 5.5

Exercise Procedure

15

Section 5.6

Transfer Period

16

Section 5.7

Subsequent Transfer

16

 

 

 

Article 6 DRAG-ALONG RIGHTS

16

Section 6.1

Drag-Along Right

16

Section 6.2

Conditions to Exercise

17

Section 6.3

Exercise Procedure

17

Section 6.4

Costs

17

Section 6.5

No Appraisal Rights

18

 

 

 

Article 7 ISSUANCES OF NEW SECURITIES; PREEMPTIVE RIGHTS

18

Section 7.1

Preemptive Rights

18

Section 7.2

Issuance Notice

18

Section 7.3

Post-Issuance Notice

19

Section 7.4

Consideration

19

Section 7.5

Subsequent Issuances

19

 

 

 

Article 8 AFFILIATE TRANSACTIONS

19

Section 8.1

Affiliate Transactions

19

 

i

--------------------------------------------------------------------------------


 

Article 9 INFORMATION AND ACCESS RIGHTS

21

Section 9.1

Financial Statements

21

Section 9.2

Other Information

23

Section 9.3

Quarterly Operating Call

23

 

 

 

Article 10 TREATMENT OF CERTAIN INFORMATION; CONFIDENTIALITY

23

Section 10.1

Non-Disclosure Obligations

23

Section 10.2

Restricting Information

24

 

 

 

Article 11 MISCELLANEOUS

25

Section 11.1

Legends

25

Section 11.2

Stock Transfer Records

26

Section 11.3

Successors and Assigns

26

Section 11.4

Entire Agreement

27

Section 11.5

Notices

27

Section 11.6

Construction and Interpretation

28

Section 11.7

Severability

28

Section 11.8

Counterparts

28

Section 11.9

Waivers and Amendments

29

Section 11.10

Remedies

29

Section 11.11

Stockholder Representations

29

Section 11.12

Governing Law

30

Section 11.13

Consent to Jurisdiction and Venue

30

Section 11.14

Termination

31

Section 11.15

Arbitration

31

Section 11.16

Waiver of Jury Trial

32

 

Schedules

 

Schedule A — Equity Ownership

 

Exhibits

 

Exhibit A — Stockholder’s Assent

Exhibit B — Spousal Consent

 

ii

--------------------------------------------------------------------------------


 

STOCKHOLDERS AGREEMENT

 

THIS STOCKHOLDERS AGREEMENT (as amended, modified or supplemented from time to
time, this “Agreement”) is made as of September 24, 2012, by and among Aventine
Renewable Energy Holdings, Inc., a Delaware corporation (the “Company”), each of
the investors identified on Schedule A hereto as “Investors” (each, an
“Investor” and collectively, the “Investors”) and each of the other parties
identified on Schedule A hereto as “Existing Stockholders” (each, an “Existing
Stockholder” and collectively, the “Existing Stockholders”).

 

W I T N E S S E T H

 

WHEREAS, the Company and the Investors are parties to that certain Subscription
Agreement, dated as of September 24, 2012 (as amended, modified or supplemented
from time to time, the “Subscription Agreement”), pursuant to which, on the
Closing Date, in exchange for the retirement, cancellation or forgiveness of a
portion of the outstanding balance of the Original Term Loan owed by the Company
to each such Investor in the amount set forth opposite such Investor’s name in
column (3) of Schedule 1 thereto and certain Investors wish to lend the Company
a portion of the outstanding balance of the New Term Loan (as defined in the
Subscription Agreement) in the amount set forth opposite such Investors’ name in
column (4) of Schedule 1 thereto, the Company is issuing and selling to the
Investors, and the Investors are purchasing from the Company, shares of Common
Stock, all on the terms and subject to the conditions set forth in the
Subscription Agreement;

 

WHEREAS, pursuant to the Restructuring Agreement, the Existing Stockholders have
agreed to restructure their existing Equity Interests in the Company as set
forth therein;

 

WHEREAS, the execution and delivery of this Agreement by the parties hereto is a
condition precedent to the obligation of each Investor to consummate the
transactions contemplated by the Subscription Agreement;

 

WHEREAS, in consideration of the substantial direct and indirect benefits which
the Company and the Existing Stockholders will realize from the consummation of
the transactions contemplated by the Subscription Agreement and the Financing
Documents, the Company and the Existing Stockholders have agreed to grant to the
Investors certain rights as set forth in this Agreement; and

 

WHEREAS, it is understood and agreed among the parties hereto that the Investors
would not be consummating the transactions contemplated by the Subscription
Agreement but for the agreements set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the mutual premises, representations,
warranties, covenants and agreements contained herein, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby subject to the conditions
set forth herein, the parties agree as follows:

 

--------------------------------------------------------------------------------


 

ARTICLE 1

 

DEFINITIONS

 

Section 1.1            Definitions.  For purposes of the provisions of this
Agreement, the following definitions shall have the following meanings:

 

“Acceptance Notice” has the meaning set forth in Section 7.2.

 

“Administrative Agent” means Citibank, N.A.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.  Notwithstanding the
foregoing, solely for the purpose of the definition of “Affiliate”, no
Stockholder shall be deemed to Control the Company solely because such
Stockholder (or an Affiliate of an Approved Fund of such Stockholder), in its
capacity as a Stockholder:  (a) has the right to, or otherwise participates in,
the selection of the initial Board on the Closing Date; (b) has the right to, or
otherwise participates in, the selection of any Observer from time to time;
(c) is the owner of Company Stock so long as such Stockholder, together with its
Affiliates and Approved Funds, owns less than 40% of the Company Stock on a
Fully-Diluted Basis; or (d) may be deemed to be acting together with other
Stockholders as a “group” (within the meaning of Section 13(d) of the Exchange
Act, or any successor provision thereto).

 

“Agreement” has the meaning set forth in the preamble.

 

“Agreement Among Lenders” means that certain Agreement Among Lenders, by and
among the Term Loan A Lenders (as defined in the Amended and Restated Senior
Term Loan Facility) and the Term Loan B Lenders (as defined in the Amended and
Restated Senior Term Loan Facility), dated as of the Closing Date, as may be
amended, restated, supplemented or otherwise modified from time to time.

 

“Amended and Restated Bylaws” means the Second Amended and Restated Bylaws of
the Company, to be effective as of the Closing Date, as further amended or
restated from time to time.

 

“Amended and Restated Certificate of Incorporation” means the Fourth Amended and
Restated Certificate of Incorporation of the Company, effective as of or prior
to the Closing Date, as further amended or restated from time to time.

 

“Amended and Restated Senior Term Loan Facility” means that certain Amended and
Restated Senior Secured Term Loan Credit Agreement, dated as of the Closing Date
among the Company, as borrower, the lenders from time to time party thereto and
the Administrative Agent, as collateral agent and administrative agent, as may
be amended, restated, supplemented, or otherwise modified from time to time.

 

“Applicable Law” means all laws, statutes, common law ordinances, codes, rules,
regulations, Orders, decrees, judgments, court decisions, writs, injunctions,
consent decrees, rulings, binding policies, executive Orders, and other
pronouncements by or

 

2

--------------------------------------------------------------------------------


 

requirements of a Governmental Authority having the force or effect of law,
including the common law.

 

“Approved Fund” means any Fund that is administered or managed by (a) a
Stockholder, (b) an Affiliate of a Stockholder or (c) an entity or an Affiliate
of an entity that administers or manages a Stockholder.

 

“Aventine Companies” means, collectively, the Company, Aventine Power, LLC,
Aventine Renewable Energy, Inc., Aventine Renewable Energy—Aurora West, LLC,
Aventine Renewable Energy—Mt Vernon, LLC, Nebraska Energy, L.L.C., Aventine
Renewable Energy- Canton LLC and any direct or indirect wholly-owned Subsidiary
of the Company formed after the date hereof.

 

“Board” means the Board of Directors of the Company.

 

“Capital Stock” means (a) in the case of a corporation, corporate stock
(including all classes of common stock and preferred stock); (b) in the case of
an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of corporate
stock; (c) in the case of a partnership or limited liability company,
partnership (whether general or limited) or membership interests; and (d) any
other interest or participation that confers on a Person the right to receive a
share of the profits and losses of, or distributions of assets of, the issuing
Person.

 

“CEO Director” has the meaning set forth in Section 2.1(a)(1).

 

“Closing Date” means the date on which the transactions contemplated by the
Financing Documents close.

 

“Commission” means the United States Securities and Exchange Commission and any
Governmental Authority succeeding to the functions thereof.

 

“Common Stock” means shares of common stock of the Company, par value $0.001 per
share.

 

“Company” has the meaning set forth in the preamble.

 

“Company Materials” means materials and/or information provided by or on behalf
of the Company.

 

“Company Stock” means all authorized, issued and outstanding shares of Common
Stock and all other Equity Interests in the Company.

 

“Contractual Obligation” means, as to any Person, any Organizational Document of
such Person and any provision of any security issued by such Person or of any
written agreement, instrument or other undertaking to which such Person is a
party or by which it or any of its property is bound.

 

3

--------------------------------------------------------------------------------


 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Co-Sale Stockholder Shares” has the meaning set forth in Section 5.2.

 

“Co-Sale Notice” has the meaning set forth in Section 5.1.

 

“Co-Sale Stockholders” has the meaning set forth in Section 5.1.

 

“Debt Securities” means any securities, instruments and agreements evidencing or
documenting a debt obligation, including notes, debentures, bonds, credit
agreements and loan agreements.

 

“DGCL” means the General Corporation Law of the State of Delaware.

 

“Drag-Along Stockholder” has the meaning set forth in Section 6.1.

 

“Equity Documents” means, collectively, this Agreement, the Subscription
Agreement, the Registration Rights Agreement, the Warrant Agreement, the
Warrants and each of the other documents and agreements entered into by the
parties thereto (other than the Financing Documents) in connection with the
transactions contemplated by the Subscription Agreement and, in each case, as in
effect on the Closing Date and as amended, supplemented or otherwise modified
from time to time.

 

“Equity Interests” means, with respect to any Person, all Capital Stock and all
Stock Equivalents of such Person.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Existing ABL Facility” means that certain Second Amended and Restated Credit
Agreement, dated as of the Closing Date, among the Company, Aventine Renewable
Energy — Aurora West, LLC, Aventine Renewable Energy — Mt Vernon, LLC, Aventine
Renewable Energy—Canton, LLC, Aventine Power, LLC and Nebraska Energy, L.L.C.,
as borrowers, and Wells Fargo Capital Finance, LLC, as lender and agent, as may
be amended, restated, supplemented, or otherwise modified from time to time.

 

“Existing Stockholders” has the meaning set forth in the preamble.

 

“Existing Warrants” is defined in the Subscription Agreement.

 

“Facilities” means the Company’s and each of its Subsidiaries’ ethanol
production facilities and, in each case, all improvements thereto.

 

“Financial Officer” means with respect to any Person, the chief financial
officer, chief accounting officer, vice president of finance, treasurer,
assistant treasurer or controller of such Person.

 

4

--------------------------------------------------------------------------------


 

“Financing Documents” means each of the Existing ABL Facility, the Amended and
Restated Senior Term Loan Facility, the Intercreditor Agreement, the Agreement
Among Lenders, the Omnibus Amendment and each of the other documents and
agreements entered into by the parties thereto (other than the Equity Documents)
in connection with the transactions contemplated by each such agreement.

 

“Fully-Diluted Basis” means the number of shares of Common Stock that would be
outstanding, as of the date of computation, based on the number of outstanding
shares of Common Stock and assuming that all issued and outstanding Stock
Equivalents had been converted, exercised or exchanged.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board, that are applicable
to the circumstances as of the date of determination.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
including any governmental authority, agency, department, board, commission or
instrumentality of the United States of America, any governmental authority,
agency, department, board, commission or instrumentality of Switzerland or any
other jurisdiction, any State of the United States of America or canton of
Switzerland or any political subdivision thereof, and any court, tribunal or
arbitrator(s) of competent jurisdiction, and any self-regulatory organization.

 

“Independent Director” means a member of the Board who is not (a) Affiliated
with any of the Stockholders, (b) the CEO Director or (c) any other officer,
employee or member of the Company’s management team.

 

“Information” has the meaning set forth in Section 10.1(b).

 

“Initial Public Offering” means the first initial underwritten Public Offering
of the Common Stock after the date hereof on Form S-1 (or any successor form
under the Securities Act) on a firm commitment basis.

 

“Intercreditor Agreement” means that certain Second Amended and Restated
Intercreditor Agreement, dated as of the Closing Date, among the Administrative
Agent, the Collateral Agent (as defined in the Amended and Restated Senior Term
Loan Facility) and the agent under the Existing ABL Facility, as may be amended,
restated, supplemented or otherwise modified from time to time, which agreement
amends and restates the Original Intercreditor Agreement.

 

“Investor” has the meaning set forth in the preamble.

 

5

--------------------------------------------------------------------------------


 

“Issuance Notice” has the meaning set forth in Section 7.2.

 

“Lien” means any mortgage, deed of trust, pledge, security interest,
encumbrance, lien or charge of any kind (including, without limitation, any
conditional sale or other title retention agreement or lease in the nature
thereof or any agreement to give any security interest).

 

“NDA Signatories” means such Stockholders or other Persons that have executed a
customary non-disclosure agreement for the benefit of the Aventine Companies.

 

“New Securities” means any Capital Stock of the Company whether now authorized
or not, and any other Equity Interests in the Company; provided, however, that
the term “New Securities” shall not include the Warrants, the shares of Common
Stock issued under the Subscription Agreement or Company Stock (a) issued or
granted to any directors, officers or other employees of the Company pursuant to
any stock option or other employee incentive or benefit plan or arrangement that
has been approved by the Board, (b) issued as a result of (i) any stock split,
stock dividend or subdivision that is approved by the Board or (ii) any
combination, recapitalization or any similar event that is approved by the
Board, (c) issued upon the exercise or conversion of the Warrants, the Existing
Warrants (as defined in the Subscription Agreement) or convertible or
exchangeable New Securities previously issued in accordance with, and subject
to, Article VII, (d) issued as payment-in-kind interest on, or otherwise in
connection with, Debt Securities issued by the Company upon the approval of the
Board; (e) issued in connection with a bona fide arms’ length transaction not
intended for financing purposes consummated upon the approved by the Board,
(f) registered under the Securities Act that are issued in an underwritten
Public Offering or (g) distributed pursuant to the Plan (as defined in the
Subscription Agreement).

 

“Observers” has the meaning set forth in Section 2.6.

 

“Omnibus Amendment” means the Omnibus Amendment, dated as of the Closing Date,
by and among the Company, the Subsidiary Guarantors (as defined in the Amended
and Restated Senior Term Loan Facility), the Collateral Agent (as defined in the
Amended and Restated Senior Term Loan Facility) and the Administrative Agent,
amending and ratifying (as so amended) the Security Agreement (as defined in the
Amended and Restated Senior Term Loan Facility) and the Subsidiary Guaranty (as
defined in the Amended and Restated Senior Term Loan Facility).

 

“Order” means any writ, judgment, decree, injunction, stipulation, determination
or award or similar order of any Governmental Authority.

 

“Organizational Documents” means, with respect to any Person that is a
corporation, its articles or certificate of incorporation or memorandum and
articles of association, as the case may be, and bylaws; with respect to any
Person that is a partnership, its certificate of partnership and partnership
agreement; with respect to any Person that is a limited liability company, its
certificate of formation and limited liability company or operating agreement;
with respect to any Person that is a trust or other entity, its declaration or
agreement of trust or other constituent document; and with respect to any other
Person, its comparable organizational documents, in each case, as has been
amended or restated.

 

6

--------------------------------------------------------------------------------


 

“Original Credit Agreement” means that certain Senior Secured Term Loan Credit
Agreement, dated as of December 22, 2010, among the Company, as borrower, the
Administrative Agent, as administrative agent and collateral agent, the lenders
party thereto, Citigroup Global Market Inc. and Jefferies Finance LLC, as joint
lead arrangers and joint book-runners, and Citibank, N.A. and Jefferies Finance,
LLC, as co-syndication agents, as amended, restated, supplemented, or otherwise
modified from time to time.

 

“Original Intercreditor Agreement” means the Amended and Restated Intercreditor
Agreement, dated as of July 20, 2011, among the Agents (as defined in the
Amended and Restated Senior Term Loan Facility) and the agent under the Existing
ABL Facility, as may have been amended, supplemented or otherwise modified as of
the Closing Date.

 

“Original Term Loan” means the term loans made under the Original Credit
Agreement, including all principal, interest, capitalized interest, fees and
expenses.

 

“Permitted Transfer” means, with respect to any Stockholder, (a) any Transfer of
all or a portion of such Stockholder’s Company Stock to an Affiliate or Approved
Fund, (b) any Transfer of all or a portion of such Stockholder’s Company Stock
to any Person who is an “accredited investor” (as such term is defined in Rule
501(a) of Regulation D of the Securities Act), (c) any Transfer of all or a
portion of such Stockholder’s Company Stock to any Person who is a “qualified
institutional buyer” (as such term is defined in Rule 144A of the Securities
Act), or (d) at any time after the one-year anniversary of the Closing Date, any
Transfer of all or a portion of such Stockholder’s Company Stock to a Rule 144
Transferee, in each case in a transaction exempt from registration under federal
and state securities laws.  Notwithstanding anything to the contrary contained
herein, any Permitted Transfer shall be subject to Article 4, Article 5 and
Article 6 of this Agreement.  Each Stockholder shall be solely responsible for
any and all tax consequences to him or it resulting from any Permitted Transfers
under this Agreement.  Notwithstanding the foregoing, however, a Transfer shall
not be deemed to be a Permitted Transfer unless the permitted transferee of the
Company Stock expressly assumes, in writing, all of the rights, obligations and
limitations imposed on the Company Stock under this Agreement, pursuant to the
form of Stockholder’s Assent attached hereto as Exhibit A.

 

“Person” means any individual, corporation, partnership, company, limited
liability company, association, joint stock company, trust, estate, employee
benefit plan, joint venture or unincorporated organization.

 

“Plan” is defined in the Subscription Agreement.

 

“Plant-Level Financial Statements” means, for each Facility and for any
specified period, statements of income and operations (including appropriate
operating metrics) of such Facility for such period and for the portion of the
Company’s fiscal year then ended, setting forth in each case in comparative form
the figures for the corresponding period of the previous fiscal year and the
corresponding portion of the previous fiscal year, all in reasonable detail.

 

7

--------------------------------------------------------------------------------


 

“Pro Rata Share” means, with respect to a Stockholder, a percentage based upon a
fraction, (a) the numerator of which is the sum of the total number of shares of
Company Stock, calculated on a Fully-Diluted Basis, owned by such Stockholder
immediately prior to such issuance and (b) the denominator of which is the total
number of shares of Company Stock, calculated on a Fully-Diluted Basis,
outstanding immediately prior to such issuance; provided, that for purposes of
Article 7, (a) a Stockholder’s “Pro Rata Share” shall be calculated immediately
prior to the issuance of any New Securities and (b) the definition of “Pro Rata
Share” shall not include any Company Stock underlying Warrants that have not
been exercised prior to the issuance of any New Securities.

 

“Public Filer” means, with respect to the Company, (a) that after the date
hereof, the Company has filed a Registration Statement with the Commission for
its Equity Interests and such Registration Statement has been declared to be,
and remains, effective, or (b) that the Company is otherwise making its
quarterly unaudited consolidated financial statements and annual audited
financial statements publicly available (through its corporate web-site or
otherwise).

 

“Public Offering” means a public offering and sale of Common Stock for cash
pursuant to an effective Registration Statement.

 

“Public Stockholder” means, in the event that the Company is a Public Filer, a
Stockholder that chooses to be a “public-side” Stockholder (i.e., a Stockholder
that does not wish to receive material non-public information with respect to
any other Stockholder or their securities).

 

“Qualified Stockholder” means, as of any measurement date, any Stockholder
holding Common Stock representing at least ten percent (10.0%) of the aggregate
Common Stock issued and outstanding on such date.

 

“Registration Rights Agreement” means that certain Registration Rights
Agreement, dated as of the Closing Date, by and among the Company and the
Holders (as defined therein).

 

“Registration Statement” means a registration statement filed by the Company
with the Commission under the Securities Act that covers any of the Company
Stock pursuant to the provisions of the Registration Rights Agreement.

 

“Required Holders” means, as of any measurement date, the holders of Common
Stock representing at least a majority of the aggregate Common Stock issued and
outstanding on such date.

 

“Responsible Officer” means, with respect to any Person, the chief executive
officer, president, any executive officer, any Financial Officer, or any vice
president of such Person or, with respect to financial matters, the Financial
Officer of such Person.  Unless otherwise specified, all references herein to
“Responsible Officer” shall refer to a Responsible Officer of the Company.

 

“Restricting Information” has the meaning set forth in Section 10.2.

 

8

--------------------------------------------------------------------------------


 

“Restructuring Agreement” means the Restructuring Agreement, including the
Restructuring Term Sheet attached thereto, dated as of August 17, 2012, by and
among the Company, Aventine Renewable Energy, Inc., Aventine Renewable
Energy—Aurora West, LLC, Aventine Renewable Energy - Mt Vernon, LLC, Aventine
Renewable Energy—Canton, LLC, Aventine Power, LLC, Nebraska Energy, L.L.C., the
lenders listed on the signature pages thereof and certain shareholders of the
Company beneficially holding the Company’s issued and outstanding common stock
in the amounts set forth in Exhibit B thereto.

 

“Rules” has the meaning set forth in Section 11.15(b).

 

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such rule.

 

“Rule 144 Transferee” means any Person to whom a Transfer of Company Stock is
made in accordance with Rule 144, which Transfer shall be permitted at any time
after the performance by the Company of its obligations as set forth in Section
6 of the Registration Rights Agreement.

 

“Sale Notice” has the meaning set forth in Section 6.3.

 

“Sale of the Company” means such time as:

 

(a)                                 the direct or indirect sale, transfer,
conveyance or other disposition (other than by way of merger or consolidation),
in one or a series of related transactions, of all or substantially all of the
properties or assets of the Company and its Subsidiaries, taken as a whole, to
any “person” (within the meaning of Section 13(d) of the Exchange Act) other
than the Company or any of its Subsidiaries;

 

(b)                                 the Company’s stockholders approve a plan
for the liquidation or dissolution of the Company;

 

(c)                                  any Person or Persons acting together that
would constitute a group (for purposes of Section 13(d) of the Exchange Act) (a
“group”), together with any Affiliates or related Persons thereof, is or becomes
the “Beneficial Owner,” directly or indirectly, of more than 50% of the voting
power of the Voting Stock of the Company; provided, that none of the Investors
shall be deemed to be acting together as a group for this purpose; provided,
further, that in no event shall the sale of the Company’s Common Stock to an
underwriter or group of underwriters in privity of contract with the Company (or
any other Person in privity of contract with such underwriters) be deemed to be
a Sale of the Company unless such Common Stock is held in an investment account,
in which case the investment account would be treated without giving effect to
the foregoing part of this proviso; or

 

(d)                                 individuals who on the Closing Date
constituted the Board (together with any new directors appointed pursuant to the
terms of this Agreement or whose election by the Board or whose nomination by
the Board for election by the Company’s stockholders was approved by a vote of
at least a majority of the Board then in office who either were members of the
Board on the Closing Date or whose election or nomination for election was
previously so

 

9

--------------------------------------------------------------------------------


 

approved) cease for any reason to constitute a majority of the members of the
Board then in office.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Selling Stockholder” has the meaning set forth in Section 5.1.

 

“Selling Stockholder Shares” has the meaning set forth in Section 5.1.

 

“Stockholder” means any Person who holds Company Stock that is or becomes a
party hereto.

 

“Stock Equivalents” means any (a) warrants, options or other right to subscribe
for, purchase or otherwise acquire any shares of Common Stock or any other class
or series of Capital Stock of the Company or (b) any securities convertible into
or exchangeable for shares of Common Stock or any other class or series of
Capital Stock of the Company.

 

“Sub Board” means the board of directors of any Subsidiary of the Company.

 

“Subscription Agreement” has the meaning set forth in the recitals.

 

“Subsidiary” means, with respect to any specified Person, (a) any corporation,
association or other business entity of which more than fifty percent (50%) of
the total voting power of shares of Capital Stock entitled (without regard to
the occurrence of any contingency) to vote in the election of directors,
managers or trustees of the corporation, association or other business entity is
at the time owned or controlled, directly or indirectly, by that Person or one
or more of the other Subsidiaries of that Person (or a combination thereof); and
(b) any partnership (i) the sole general partner or the managing general partner
of which is such Person or a Subsidiary of such Person or (ii) the only general
partners of which are that Person or one or more Subsidiaries of that Person (or
any combination thereof).

 

“Transfer” means (a) when used as a noun, any transfer, donation, sale,
assignment, pledge, encumbrance, hypothecation, gift, bequest, creation of a
security interest in or lien on, or other disposition, irrespective of whether
any of the foregoing are effected with or without consideration, voluntarily or
involuntarily, directly or indirectly, conditionally or unconditionally, by
operation of law or otherwise, inter vivos or upon death (including an indirect
transfer of Equity Interests occurring as a result of the transfer of Equity
Interests in any Person which has a direct or indirect interest in such Equity
Interests); or (b) when used as a verb, means to make a transfer.

 

“Voting Stock” means with respect to any Person, Capital Stock of any class or
kind ordinarily having the power to vote for the election of directors, managers
or other voting members of the governing body of such Person.

 

“Warrantholder” means any Person who holds any Warrants pursuant to the Warrant
Agreement.

 

10

--------------------------------------------------------------------------------


 

“Warrants” means the five-year warrants to be issued by the Company pursuant to
the Warrant Agreement to purchase 787,855 shares of Common Stock at an initial
exercise price of $61.75 per share, subject to adjustment as provided in the
Warrant Agreement.

 

“Warrant Agreement” means that certain Warrant Agreement, dated as of the
Closing Date, between the Company and American Stock Transfer & Trust Company,
LLC, as warrant agent.

 

ARTICLE 2

 

VOTING; BOARD OF DIRECTORS

 

Section 2.1                                    Board of Directors.  From and
after the date hereof, and until the provisions of this Article 2 cease to be
effective, each Stockholder shall vote all of his or its Company Stock over
which such Stockholder has voting control, whether at any annual or special
meeting, by written consent or otherwise, and shall take all other reasonably
necessary or desirable actions within such Stockholder’s control (whether in
such Stockholder’s capacity as a stockholder, director, member of a Board
committee or officer of the Company or otherwise, and including attendance at
meetings in person or by proxy for purposes of obtaining a quorum and execution
of written consents in lieu of meetings), and the Company shall take all
necessary or desirable actions within its control (including calling special
Board and stockholder meetings as permitted by the Amended and Restated Bylaws),
so that:

 

(a)                                 the authorized number of directors on the
Board shall initially be five (5):

 

(1)                                 one (1) of whom shall be the Chief Executive
Officer of the Company (the “CEO Director”); and

 

(2)                                 three (3) of whom shall be Independent
Directors designated by the affirmative vote of a majority in interest of the
Investors (one of whom shall serve as the Chairman of the Board); and

 

(3)                                 one (1) of whom shall be an Independent
Director designated by the affirmative vote of a majority in interest of the
Existing Stockholders,

 

and the initial directors under clause (1), (2) and (3) shall be John Castle,
Eugene Davis (who shall serve as the Chairman of the Board), Timothy Bernlohr,
Kip Horton and James Continenza.

 

(b)                                 Subsidiary Boards.  The composition of each
Sub Board shall be determined by the Board.

 

Section 2.2                                    Vacancy.  In the event that any
director designated hereunder, other than the CEO Director, ceases for any
reason to serve as a member of the Board during his term of office pursuant to
Section 2.1, the resulting vacancy on the Board shall be filled as promptly as
practicable by the affirmative vote of the remaining Independent Directors.  In
the event that the CEO Director ceases for any reason to serve as a member of
the Board during his

 

11

--------------------------------------------------------------------------------


 

term of office pursuant to Section 2.1, the resulting vacancy on the Board shall
be filled as promptly as practicable by the affirmative vote of the Independent
Directors.

 

Section 2.3                                    Meetings; Advance Notice; Meeting
Materials.  Meetings of the Board shall be held in person or by means of
conference telephone or similar communications equipment by means of which all
directors and Observers (as defined below) participating in the meeting can hear
each other, it being acknowledged and agreed, that no matter the form of
meeting, any director or Observer may participate by means of telephone or
similar communications equipment.  The Company shall give each director and each
Observer notice, in the same manner and at the same time, of each meeting of the
Board at least forty-eight (48) hours prior to such meeting.  Notwithstanding
the foregoing or anything to the contrary in the Amended and Restated Bylaws,
(a) a meeting may be held at any time without notice if a majority of the
directors and Observers have waived notice of the meeting and (b) if the Company
reasonably determines that, as a result of exigent circumstances affecting the
Company, it must hold a meeting of the Board without such advance notice as
required pursuant to this Section 2.3, the Company shall be permitted to conduct
such meeting and shall provide advance notice of such meeting to each director
and each Observer, in the same manner and at the same time, as soon as
reasonably practicable prior to such meeting.  The Company shall provide, in the
same manner and at the same time, each director and Observer with (a) copies of
all information and materials (including a meeting agenda, if one is prepared)
at least forty-eight (48) hours prior to each meeting of the Board, as the case
may be, and (b) copies of the minutes of all meetings of such directors and/or
stockholders, but in no event later than thirty (30) days after each such
meeting.  Notwithstanding the foregoing, if the Company reasonably determines
that, as a result of exigent circumstances affecting the Company, it must hold a
meeting of the Board without such advance information and materials as required
pursuant to this Section 2.3, the Company shall provide, in the same manner and
at the same time, each director and Observer with electronic copies of all
information and materials (including a meeting agenda, if one is prepared) as
soon as reasonably practicable prior to such meeting.

 

Section 2.4                                    Expenses; Director Fees.  Without
limitation of any right to reimbursement or advance of expenses provided in the
Amended and Restated Certificate of Incorporation or the Amended and Restated
Bylaws or otherwise, the Company (a) shall pay the reasonable out-of-pocket
expenses incurred by each Independent Director in connection with meetings of
the Board any committees thereof, and (b) shall pay to the Independent Directors
and any non-employee director on each Sub Board a reasonable annual director fee
to be determined by the Board.

 

Section 2.5                                    Significant Transactions.  In the
event that the Drag-Along Stockholders elect to exercise their rights under
Article 6, each Stockholder agrees to cast all votes to which such Stockholder
is entitled in respect of its Company Stock, whether at any annual or special
meeting, by written consent or otherwise, in the same proportion as the Company
Stock is voted by the Drag-Along Stockholders to approve any Sale of the Company
or other transaction or series of transactions involving any of the Aventine
Companies (or all or any portion of their respective assets) in connection with,
or in furtherance of, the exercise by the Drag-Along Stockholders of their
rights under Article 6.

 

12

--------------------------------------------------------------------------------


 

Section 2.6                                    Observation Rights.  Without
limiting any of the rights of any Investor set forth in this Article 2, the
Company shall invite (by written notice given to each Qualified Stockholder) one
(1) representative of each Qualified Stockholder (provided such representative
shall become an NDA Signatory and such non-disclosure agreement would apply to
information received by such Observer and such Qualified Stockholder would be
responsible for such Observer’s breaches of the terms of such non-disclosure
agreement) (such individuals, each an “Observer” and collectively, the
“Observers”) to attend in a non-voting observer capacity all meetings of the
Board and all meetings of the stockholders of the Company.  The Company shall
ensure that the Board does not meet in any informal capacity without giving
prior notice to each Observer; provided, that the Board may exclude any Observer
from any meeting of the Board or withhold copies of any information or materials
to be presented, discussed or used at such meeting if the Board reasonably
determines that such exclusion is necessary to (a) preserve the attorney-client,
work product or similar privilege or immunity belonging to any of the Aventine
Companies or (b) to protect highly confidential proprietary information.  Each
Qualified Stockholder shall bear any and all expenses incurred by each Observer
designated by such Qualified Stockholder and the Company shall not pay any fees
to, or expenses of, any such Observer.

 

Section 2.7                                    Voting Agreement.  The agreements
set forth in Article 2 are, to the extent applicable, intended to constitute
enforceable voting agreements within the scope of Section 218 of the DGCL.

 

ARTICLE 3

 

INSURANCE

 

Section 3.1                                    Directors and Officers
Insurance.  The Company shall, and shall cause each other Aventine Company to,
have in place and maintain in full force and effect one or more insurance
policies covering directors and officers liability and employment practice
liability.  The directors and officers liability insurance policies shall
provide for coverage amounts and terms and conditions at least as favorable as
maintained by the Company immediately prior to the date hereof.

 

ARTICLE 4

 

RESTRICTIONS ON TRANSFER

 

Section 4.1                                    General Prohibitions on
Transfers.

 

(a)                                 Notwithstanding anything to the contrary in
this Agreement, other than (i) Permitted Transfers, (ii) Transfers as provided
in Article 5 of this Agreement, or (iii) Transfers in connection with any Sale
of the Company pursuant to Article 6 of this Agreement, no Stockholder may
Transfer any shares of Company Stock.  Transfers of Company Stock may only be
made in compliance with applicable foreign, U.S. federal and state securities
laws, including the Securities Act of 1933, as amended, and the rules and
regulations thereunder, and the DGCL.  Any purported Transfer of any such
Company Stock other than in strict accordance with this Agreement shall be null
and void and of no force and effect, and the Company may

 

13

--------------------------------------------------------------------------------


 

refuse to recognize, unless otherwise agreed in writing by the Board, any such
prohibited Transfer and not reflect in its records any change in record
ownership of such Company Stock pursuant to any such prohibited Transfer.

 

(b)                                 Any Stockholder that proposes to Transfer
any shares of Company Stock to a Permitted Transferee shall deliver a written
notice to the Company at least twenty (20) days prior to such proposed Transfer,
with such notice stating the number and class of Company Stock that is proposed
to be Transferred by such Stockholder and the name and address of such Permitted
Transferee.

 

ARTICLE 5

 

CO-SALE AGREEMENT

 

Section 5.1                                    Co-Sale Notice.  In the event
that one or more Stockholders holding a majority of the aggregate number of
issued and outstanding shares of Common Stock (any such Stockholder, a “Selling
Stockholder” and collectively, the “Selling Stockholders”) proposes to Transfer
(in a single transaction or a series of related transactions) shares of Common
Stock representing more than a majority of the aggregate number of shares of
Common Stock issued and outstanding immediately prior to such Transfer (“Selling
Stockholder Shares”) to any Person other than an Affiliate or Approved Fund of
such Selling Stockholder, such Selling Stockholder(s) shall promptly notify the
Company and each other Stockholder (collectively, the “Co-Sale Stockholders”) of
such proposed Transfer in writing (the “Co-Sale Notice”) at least twenty (20)
days prior to the closing of such proposed Transfer.  The Co-Sale Notice shall
describe in reasonable detail the proposed Transfer, including the number of
Selling Stockholder Shares proposed to be Transferred, the nature of such
Transfer, the consideration to be paid and the name and address of each
prospective transferee.

 

Section 5.2                                    Co-Sale Right.  Each Co-Sale
Stockholder shall have the right, but not the obligation, exercisable upon
written notice to the Selling Stockholder(s) within fifteen (15) days after
receipt of the Co-Sale Notice, to participate in such proposed Transfer on the
same terms and conditions as specified in the Co-Sale Notice, as such terms and
conditions may be modified as contemplated by Section 5.3, up to the amount
described in Section 5.4.  To the extent that a Co-Sale Stockholder exercises
its right to participate in accordance with the terms and conditions set forth
in this Article 5, the Selling Stockholder(s) will, upon the consent of the
prospective transferee, increase the amount of shares of Common Stock to be
Transferred to the prospective transferee by the amount of shares of Common
Stock owned by such Co-Sale Stockholder as at the date of such Co-Sale Notice
(the “Co-Sale Stockholder Shares”), as determined pursuant to Section 5.4, the
Co-Sale Stockholders elect to include in such Transfer, unless the prospective
transferee does not wish to purchase such additional Co-Sale Stockholder Shares,
in which case, the number of Selling Stockholder Shares that the Selling
Stockholder(s) may Transfer in the proposed Transfer shall be correspondingly
reduced, subject to Section 5.4.

 

Section 5.3                                    Price Modifications.  If there
shall be a decrease in the price to be paid by the prospective transferee for
the Selling Stockholder Shares to be purchased from the price set forth in the
Co-Sale Notice, which decrease is acceptable to the Selling Stockholder(s), or
any other change in the terms or conditions set forth in the Co-Sale Notice
which are less

 

14

--------------------------------------------------------------------------------


 

favorable to the Selling Stockholder(s) but which are acceptable to the Selling
Stockholder(s), the Selling Stockholder(s) shall immediately notify the Company
and each Co-Sale Stockholder in writing of such decrease or other change, and
each such Co-Sale Stockholder shall have ten (10) days from the date of receipt
of such written notice to modify the Co-Sale Stockholder Shares that it elected
to sell to the prospective transferee as previously indicated in the written
notice delivered by such Co-Sale Stockholder, as the case may be, pursuant to
Section 5.2.

 

Section 5.4                                    Co-Sale Stockholder Shares;
Representations and Warranties. In connection with any proposed Transfer of
Selling Stockholder Shares under Section 5:

 

(a)                                 Each Co-Sale Stockholder shall have the
right, but not the obligation, to Transfer up to and including a number of
Co-Sale Stockholder Shares equal to the product of (i) the number of Selling
Stockholder Shares covered by the Co-Sale Notice, multiplied by (ii) a fraction,
the numerator of which is the number of Co-Sale Stockholder Shares owned by such
Co-Sale Stockholder at the time of such Transfer, and the denominator of which
is the number of Co-Sale Stockholder Shares owned by such Co-Sale Stockholder at
the time of such Transfer plus the number of Selling Stockholder Shares owned by
the Selling Stockholder(s) at the time of such Transfer plus the number of
Co-Sale Stockholder Shares owned by each other Co-Sale Stockholder electing to
participate in such Transfer at the time of such Transfer.

 

(b)                                 In no event shall any Co-Sale Stockholder be
required to make any representations or warranties as to the Co-Sale Stockholder
Shares held by such Co-Sale Stockholder or the business of the Company and/or
its Subsidiaries in connection with the proposed Transfer, other than with
respect to such Co-Sale Stockholder, the organization and authority of such
Co-Sale Stockholder, title to such Co-Sale Stockholder’s Co-Sale Stockholder
Shares, no consents and no conflicts with (i) such Co-Sale Stockholder’s
Organizational Documents and (ii) such Co-Sale Stockholder’s material
agreements.  No such Co-Sale Stockholder shall have any liability for any breach
of a representation or warranty of any other Co-Sale Stockholder relating to the
representations required to be given pursuant to the immediately preceding
sentence.  In the event that any indemnification and/or purchase price
adjustment liabilities are incurred, a Co-Sale Stockholder’s obligations
pursuant thereto shall be on a several (and not a joint and several) basis and
shall not exceed the lesser of (x) such Co-Sale Stockholder’s Pro Rata Share of
such indemnification and/or purchase price adjustment liabilities and (y) the
net proceeds received by such Co-Sale Stockholder pursuant to such proposed
Transfer.

 

Section 5.5                                    Exercise Procedure.

 

(a)                                 If a Co-Sale Stockholder elects to
participate in the proposed Transfer, it shall effect its participation by
delivering to the prospective transferee for Transfer to the prospective
transferee documentation representing the Co-Sale Stockholder Shares that it has
elected to sell.  Such documentation shall be delivered to the prospective
transferee in connection with the consummation of the Transfer pursuant to the
terms and conditions specified in the Co-Sale Notice (as such terms and
conditions may be modified and accepted pursuant to Section 5.3), and the
Selling Stockholder(s) shall concurrently therewith pay or arrange for the
payment to such Co-Sale Stockholder, as applicable, by wire transfer in
immediately available funds of

 

15

--------------------------------------------------------------------------------


 

that portion of the sale proceeds to which such Co-Sale Stockholder is entitled
by reason of its participation in such Transfer.  To the extent any prospective
transferee prohibits such assignment or otherwise refuses to purchase any of a
Co-Sale Stockholder’s Co-Sale Stockholder Shares, the Selling Stockholder(s)
shall not sell to such prospective transferee any Selling Stockholder Shares
unless and until, simultaneously with such sale, the Selling Stockholder(s)
shall purchase such Co-Sale Stockholder’s Co-Sale Stockholder Shares from such
Co-Sale Stockholder, as applicable, on terms and conditions equivalent to those
under which the Selling Stockholder(s) sold its shares of Company Stock (as such
terms and conditions may be modified and accepted pursuant to Section 5.3). 
Subject to the foregoing sentence, if the Selling Stockholder(s) does not
complete the proposed Transfer for any reason, it shall immediately, but in no
event in more than two (2) days, return to such Co-Sale Stockholder all
documents (including any shares of Common Stock) which such Co-Sale Stockholder
delivered to the Selling Stockholder(s) pursuant to this Article 5 or otherwise
in connection with such Transfer.

 

Section 5.6                                    Transfer Period.  In the event
that no Co-Sale Stockholder has elected to participate in the proposed Transfer,
the Selling Stockholder(s) shall have sixty (60) days thereafter to Transfer or
enter into a binding agreement (pursuant to which the Transfer of such Selling
Stockholder Shares covered thereby will be, and is, consummated within sixty
(60) days from the date of such agreement) to Transfer the Selling Stockholder
Shares as to which such Co-Sale Stockholder(s) co-sale right was not exercised,
at a price and upon such other terms no more favorable to the Selling
Stockholder(s) than those specified in the Co-Sale Notice.  In the event the
Selling Stockholder(s) have not Transferred such Selling Stockholder Shares
within such sixty (60) day period (or Transferred such Selling Stockholder
Shares in accordance with the foregoing within sixty (60) days from the date of
such agreement), the Selling Stockholder(s) will not thereafter Transfer any
Selling Stockholder Shares without first offering such Selling Stockholder
Shares to such Co-Sale Stockholders in the manner provided above.

 

Section 5.7                                    Subsequent Transfer. The exercise
or non-exercise of the rights by a Co-Sale Stockholder hereunder to participate
in one or more sales of Selling Stockholder Shares shall not adversely affect
its right to participate in one or more subsequent sales of Selling Stockholder
Shares.  Any transfer by any Selling Stockholder(s) of any of its Common Stock
without first giving each Co-Sale Stockholder the rights described in this
Article 5 shall be void and of no force or effect.

 

ARTICLE 6

 

DRAG-ALONG RIGHTS

 

Section 6.1                                    Drag-Along Right.  In the event
that one or more Stockholders holding a majority of the aggregate number of
issued and outstanding shares of Common Stock (such Stockholders, the
“Drag-Along Stockholders”) propose to consummate any Sale of the Company, such
Drag-Along Stockholders shall have the right, but not the obligation, to require
each of the other Stockholders to participate in the Sale of the Company and
dispose of all (but not less than all) of the shares of Company Stock owned by
each such other Stockholder on the date of the consummation of such Sale of the
Company at the same price and on the same terms and conditions as the Drag-Along
Stockholders have agreed in the Sale of the Company;

 

16

--------------------------------------------------------------------------------


 

provided, that the terms of the Sale of the Company are normal and customary for
transactions of that nature.

 

Section 6.2            Conditions to Exercise.  The obligation of any such
Stockholder to participate in a Sale of the Company is subject to the
satisfaction of the following conditions:  (a) the Sale of the Company is a bona
fide arm’s length transaction that has been, or prior to the consummation
thereof will be, approved by a majority-in-interest of the Stockholders;
(b) upon the consummation of the Sale of the Company, each Stockholder shall
receive in exchange for its shares of Company Stock the same portion of the
aggregate consideration from such Sale of the Company that such Stockholder
would have received if such consideration had been distributed by the Company in
a complete liquidation of the Company; (c) if any holder of Company Stock is
given an option as to the form of consideration to be received, all holders of
such Company Stock will be given the same option; (d) in no event shall any
Stockholder be required to make any representations or warranties as to the
Company Stock held by such Stockholder or the business of the Company and/or its
Subsidiaries in connection with the proposed Sale of the Company, other than
with respect to such Stockholder, the organization and authority of such
Stockholder, title to such Stockholder’s shares of Company Stock, no consents
and no conflicts with (i) such Stockholder’s Organizational Documents and
(ii) such Stockholder’s material agreements; and (e) no such Stockholder shall
have any liability for any breach of a representation or warranty of any other
Stockholder relating to the representations required to be given pursuant to the
immediately preceding clause (d).  In the event that any indemnification and/or
purchase price adjustment liabilities are incurred, a Stockholder’s obligations
pursuant thereto shall be on a several (and not a joint and several) basis and
shall not exceed the lesser of (A) such Stockholder’s Pro Rata Share of such
indemnification and/or purchase price adjustment liabilities and (B) the net
proceeds received by such Stockholder pursuant to such Sale of the Company.

 

Section 6.3            Exercise Procedure.  If the Drag-Along Stockholders wish
to exercise their drag-along rights under this Article 6, they shall furnish
written notice to all other Stockholders (a “Sale Notice”) not more than sixty
(60) days nor less than twenty (20) days prior to the proposed date of
consummation of the Sale of the Company, and the Drag-Along Stockholders shall
cause a definitive agreement with respect to such Sale of the Company to be
executed not more than sixty (60) days following the date the Sale Notice is
delivered.  The Sale Notice shall set forth:  (a) the name and address of the
Person to whom the Sale of the Company is being made; (b) the proposed amount
and form of consideration to be paid per share of Company Stock and the terms
and conditions of payment offered by such Person; (c) the aggregate number of
shares of Company Stock being sold in the Sale of the Company; (d) the planned
date on which such Sale of the Company is to be consummated; and (e) the
Drag-Along Stockholders’ intention to exercise the “Drag-Along” rights set forth
in this Article 6.

 

Section 6.4            Costs.  Each Stockholder shall bear its Pro Rata Share
(based upon the number of shares of Company Stock sold by him, her or it) of the
costs of any sale of such Stockholder’s shares of Company Stock pursuant to a
Sale of the Company to the extent such costs are incurred for the benefit of
Stockholders and are not otherwise paid by the Company or the acquiring third
party.  Costs incurred by any Stockholder for his or its own behalf shall not be
considered costs of the Sale of the Company hereunder.

 

17

--------------------------------------------------------------------------------


 

Section 6.5            No Appraisal Rights.  Each Stockholder hereby agrees to
waive any and all appraisal rights to which such Stockholder may be entitled
under Section 262 of the DGCL with respect to a transaction subject to Article 6
as to which such appraisal rights are available.

 

ARTICLE 7

 

ISSUANCES OF NEW SECURITIES; PREEMPTIVE RIGHTS

 

Section 7.1            Preemptive Rights.  The Company hereby grants to each
Stockholder the right to purchase up to such Stockholder’s Pro Rata Share of any
New Securities which the Company may from time to time propose to issue and
sell, and the Company shall not issue or sell any New Securities without first
complying with the provisions of this Article 7.  For the avoidance of doubt, no
Warrantholder shall have any rights under this Article 7 in such capacity unless
and until such Warrantholder has exercised all or any portion of the Warrants,
and then only to the extent such Warrants have been exercised for shares of
Company Stock in accordance with the terms of the Warrant Agreement.

 

Section 7.2            Issuance Notice.  If the Company proposes to undertake an
issuance of New Securities, it shall give each Stockholder written notice (an
“Issuance Notice”) of its intention, describing the number and type of New
Securities, and the proposed offer price for such New Securities and the general
terms upon which the Company proposes to issue such New Securities.  Each
Stockholder shall have twenty (20) days after its receipt of the Issuance Notice
to agree to purchase up to such Stockholder’s Pro Rata Share of such New
Securities for the price and upon the terms specified in the Acceptance Notice
by giving written notice to the Company (the “Acceptance Notice”) and indicating
therein the number of New Securities to be purchased.  The Company shall, at the
closing of the issuance of the New Securities, sell to each Stockholder such
number of New Securities as such Stockholder shall have agreed to purchase in
the Acceptance Notice.  In the event any Stockholder fails to exercise such
preemptive right within such twenty (20) day period, the Company will have sixty
(60) days thereafter to sell or enter into a binding agreement (pursuant to
which the sale of New Securities covered thereby will be, and is, consummated
within sixty (60) days from the date of such agreement) to sell the New
Securities as to which such Stockholder’s preemptive right was not exercised, at
a price and upon such other terms no more favorable to the purchasers thereof
than those specified in the Issuance Notice.  In the event the Company has not
sold such New Securities within such sixty (60) day period (or sold and issued
New Securities in accordance with the foregoing within sixty (60) days from the
date of such agreement), the Company will not thereafter issue or sell any New
Securities without first offering such New Securities to such Stockholders in
the manner provided above.  Notwithstanding anything in this Agreement to the
contrary, for so long as the Company is a Public Filer, in no event will the
Company be required to deliver an Issuance Notice to any Public Stockholder, and
no such Public Stockholder shall have a right to exercise its rights under this
Article 7 if such Issuance Notice is a condition precedent to such exercise (or
election to exercise), and any such Issuance Notice, as determined by a
Responsible Officer, would constitute Restricting Information.

 

18

--------------------------------------------------------------------------------


 

Section 7.3            Post-Issuance Notice.  Notwithstanding the notice
requirements of Section 7.2, the Company may proceed with any issuance of New
Securities prior to having complied with the provisions of Section 7.2;
provided, that the Company shall:

 

(a)           provide each Stockholder with (i) prompt notice of such issuance
of New Securities and (ii) the Issuance Notice described in Section 7.2, in
which the actual price per unit of the New Securities shall be set forth;

 

(b)           offer to issue to each Stockholder such number of New Securities
of the type issued in the issuance of New Securities as may be requested by such
Stockholder (not to exceed the Pro Rata Share such Stockholder would have been
entitled to purchase pursuant to Section 7.1 multiplied by the number of New
Securities that would have been issued had every Stockholder participated up to
its Pro Rata Share) on the same economic terms and conditions with respect to
such New Securities as the subscribers in the issuance of New Securities
received; and

 

(c)           keep such offer open for a period of thirty (30) days, during
which period each such Stockholder may accept such offer by sending a written
acceptance to the Company committing to purchase an amount of such New
Securities (not in any event to exceed the Pro Rata Share that each such
Stockholder would have been entitled to pursuant to Section 7.1 multiplied by
the number of New Securities that would have been issued had every Stockholder
participated up to its Pro Rata Share).

 

Section 7.4            Consideration.  Notwithstanding anything to the contrary
contained in this Article 7, if the consideration to be received by the Company
with respect to the issuance of New Securities specified in the Issuance Notice
is other than cash to be paid upon the issuance of the New Securities (that is,
if the consideration would constitute so-called “in-kind” property such as
Capital Stock), or if security is to be provided to secure the payment of any
deferred portion of the purchase price, then any Stockholder exercising its
rights under this Article 7 may purchase such New Securities by making a cash
payment at the time of the closing specified in the Acceptance Notice in the
amount of the reasonably equivalent value of the “in-kind” property specified in
the Issuance Notice and/or may provide reasonably equivalent security to that
provided in the Issuance Notice.  Such “reasonably equivalent value” or
“reasonably equivalent security” shall be determined by the Board, or, following
the objection of the Required Holders of such determination by the Board, shall
be determined pursuant to arbitration in accordance with Section 11.15 hereof.

 

Section 7.5            Subsequent Issuances.  The exercise or non-exercise of
the rights by any Stockholder hereunder to participate in one or more issuances
of New Securities shall not adversely affect its right to participate in one or
more subsequent issuances of New Securities.

 

ARTICLE 8

 

AFFILIATE TRANSACTIONS

 

Section 8.1            Affiliate Transactions.  From and after the date hereof,
without the prior written consent of the Board, the Company shall not, and shall
cause the other Aventine

 

19

--------------------------------------------------------------------------------


 

Companies not to, directly or indirectly enter into, renew or extend any
transaction (including, without limitation, the purchase, sale, lease or
exchange of property or assets, or the rendering of any service) with any
Stockholder (or any Affiliate of such Stockholder) that owns 10% or more of any
class of Capital Stock of the Company or with any Affiliate of the Company,
except upon fair and reasonable terms no less favorable to the Company or such
Subsidiary than could be obtained, at the time of such transaction or, if such
transaction is pursuant to a written agreement, at the time of the execution of
the agreement providing therefor, in a comparable arm’s length transaction with
a Person that is not such a holder or an Affiliate.  The foregoing restrictions
shall not apply to the following:

 

(a)           transactions (i) approved by a majority of the disinterested
members of the Board or (ii) for which the Company or a Subsidiary delivers to
the Board a written opinion of a nationally recognized investment banking,
accounting, valuation or appraisal firm stating that the transaction is fair to
the Company or such Subsidiary from a financial point of view;

 

(b)           any transaction solely between the Company and any of its
Subsidiaries or solely among Subsidiaries;

 

(c)           the payment of compensation (including awards or grants in cash,
securities or other payments) for the personal services of, and expense
reimbursement and indemnity provided on behalf of, officers, directors
(including the payment of, or an agreement providing for the payment of,
reasonable directors’ fees), consultants and employees of the Company or any of
its Subsidiaries, in each case in the ordinary course of business;

 

(d)           any payments or other transactions pursuant to any tax-sharing
agreement between the Company and any other Person with which the Company files
a consolidated tax return or with which the Company is part of a consolidated
group for tax purposes;

 

(e)           any sale of shares of Capital Stock (other than Disqualified Stock
(as defined in the Amended and Restated Senior Term Loan Facility)) of the
Company;

 

(f)            any Investments (as defined in the Amended and Restated Senior
Term Loan Facility) or any Restricted Payments (as defined in the Amended and
Restated Senior Term Loan Facility) not prohibited by Section 7.05 of the
Amended and Restated Senior Term Loan Facility;

 

(g)           the transactions in accordance with the Financing Documents and
the Equity Documents and other agreements set forth on Schedule 7.07(g) of the
Amended and Restated Senior Term Loan Facility as in effect as of the Closing
Date (or as of the time contemplated by Section 4.8 of the Subscription
Agreement in the case of the Warrants) or any amendment thereto or any
transaction contemplated thereby (including pursuant to any amendment thereto)
in any replacement agreement thereto so long as any such amendment or
replacement agreement is not more disadvantageous to the Lenders (as defined in
the Amended and Restated Senior Term Loan Facility) in any material respect than
the original agreement as in effect on the Closing Date;

 

20

--------------------------------------------------------------------------------


 

(h)           the issuance of securities or other payments, awards or grants in
cash, securities or otherwise pursuant to, or the funding of, employment
arrangements, stock options and stock ownership plans or similar employee
benefit plans approved by the Board in good faith and loans to employees of the
Company and its Subsidiaries which are approved by the Board in good faith;

 

(i)            transactions with customers, clients, suppliers, or purchasers or
sellers of goods or services, in each case on ordinary business terms and
otherwise in compliance with the terms of this Agreement, which are fair to the
Company or its Subsidiaries, in the reasonable determination of the Board or the
senior management thereof, or are on terms at least as favorable as could
reasonably have been obtained at such time from an unaffiliated party;

 

(j)            any transaction with a joint venture or similar entity which
would be subject to this covenant solely because the Company or a Subsidiary of
the Company owns an equity interest in or otherwise controls such joint venture
or similar entity; or

 

(k)           payments and transactions in connection with any Credit Facilities
(as defined in the Amended and Restated Senior Term Loan Facility) (including
commitment, syndication and arrangement fees payable thereunder) and the Amended
and Restated Senior Term Loan Facility (including upfront, syndicate and
arrangement fees payable in connection therewith), and the application of the
proceeds of each, and the payment of fees and expenses with respect thereto.

 

(l)            Notwithstanding the foregoing, any transaction or series of
related transactions covered by the first paragraph of this Section 8.1 and not
covered by clauses (b) through (l), (A) the aggregate amount of which exceeds
$5,000,000 in value, must be approved or determined to be fair in the manner
provided for in clause (a)(i) or (a)(ii) above and (B) the aggregate amount of
which exceeds $15,000,000 in value must be determined to be fair in the manner
provided for in clause (a)(ii) above.

 

ARTICLE 9

 

INFORMATION AND ACCESS RIGHTS

 

Section 9.1            Financial Statements.

 

(a)           From the date of this Agreement, the Company shall deliver to
(i) each Stockholder and (ii) any prospective Stockholder that becomes an NDA
Signatory; provided, that, if the Company is and for such time as it continues
to be a Public Filer, then the financial statements described in subsections
(1) and (2) below, other than Plant-Level Financial Statements, will be
delivered to all Stockholders and (y) the Company shall not be required to
deliver the financial statements and projections in subsections (3) and
(4) below):

 

(1)           as soon as available, but in any event within ninety (90) days
after the end of each fiscal year of the Company (commencing with the fiscal
year ending December 31, 2012), (i) a consolidated balance sheet of the Company
and its Subsidiaries as at the end of such fiscal year, and the related
consolidated statements of income or operations, changes in shareholders’ equity
and cash flows for such fiscal year, setting forth in each case in

 

21

--------------------------------------------------------------------------------


 

comparative form the figures for the previous fiscal year, all in reasonable
detail and prepared in accordance with GAAP, such consolidated statements to be
audited and accompanied by a report and opinion of an independent certified
public accountant of nationally recognized standing, which report and opinion
shall be prepared in accordance with generally accepted auditing standards; and
(ii) Plant-Level Financial Statements for such fiscal year (such Plant-Level
Financial Statements to be certified by a Responsible Officer of the Company as
fairly presenting in all material respects the financial condition and results
of operations of the applicable Facility in accordance with GAAP);

 

(2)           as soon as available, but in any event within forty-five (45) days
after the end of each of the first three fiscal quarters of each fiscal year of
the Company (commencing with the fiscal quarter ending September 30, 2012),
(i) a consolidated balance sheet of the Company and its Subsidiaries as at the
end of such fiscal quarter, and the related consolidated statements of income or
operations, changes in shareholders’ equity and cash flows for such fiscal
quarter and for the portion of the Company’s fiscal year then ended, setting
forth in each case in comparative form the figures for the corresponding fiscal
quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, all in reasonable detail, and (ii) Plant-Level Financial
Statements for such fiscal quarter certified by a Responsible Officer of the
Company as fairly presenting in all material respects the financial condition
and results of operations of the Company and its Subsidiaries or applicable
Facility in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes;

 

(3)           as soon as available, but in any event within thirty (30) days
after the end of each fiscal month of each fiscal year of the Company
(commencing with the fiscal month ending October 31, 2012), (i) a consolidated
balance sheet of the Company and its Subsidiaries as at the end of such fiscal
month, and the related consolidated statements of income or operations for such
fiscal month and for the portion of the Company’s fiscal year then ended,
setting forth in each case in comparative form the figures for the corresponding
fiscal month of the previous fiscal year and the corresponding portion of the
previous fiscal year, all in reasonable detail, and (ii) Plant-Level Financial
Statements for such fiscal month, such consolidated statements and Plant-Level
Financial Statements to be certified by a Responsible Officer of the Company as
fairly presenting in all material respects the financial condition and results
of operations of the Company and its Subsidiaries or applicable Facility in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes; and

 

(4)           as soon as available and in any event within sixty (60) days after
the end of each fiscal year, forecasts prepared by management of the Company, in
form reasonably satisfactory to a majority-in-interest of the Qualified
Stockholders, of balance sheets, income statements and cash flow statements on a
quarterly basis for the fiscal year following such fiscal year and on an annual
basis for each fiscal year thereafter, together with a budget for the each
fiscal quarter and fiscal year, in form reasonably satisfactory to a
majority-in-interest of the Qualified Stockholders (provided, in the event of a
conflict between the information that is required to be delivered hereunder and
the information required to be delivered under the Amended and Restated Term
Loan Facility, the latter shall control and be delivered pursuant hereto).

 

22

--------------------------------------------------------------------------------


 

(b)           Documents required to be delivered pursuant to this Section 9.1
may be delivered electronically and if so delivered, shall be deemed to have
been delivered on the date (i) on which the Company posts such documents, or
provides a link thereto on the Company’s website on the Internet at the website
address listed on Schedule 10.02 to the Amended and Restated Senior Term Loan
Facility; (ii) such information is filed on EDGAR or the equivalent thereof with
the Commission; or (iii) on which such documents are posted on the Company’s
behalf on an Internet or intranet website, if any, to which each Stockholder has
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided, that if any Stockholder so requests, the
Company shall provide such Stockholder, by electronic mail, electronic versions
(i.e., soft copies) of the documents required to be delivered pursuant to this
Section 9.1.  Each Stockholder shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.

 

(c)           Notwithstanding anything to the contrary contained herein, all
Plant-Level Financial Statements referred to above shall only be delivered to
Persons that are (i) subject to the confidentiality provisions set forth in
Article 10 or (ii) NDA Signatories.

 

Section 9.2            Other Information.  At any time after the one-year
anniversary of the Closing Date, upon the request of one or more Stockholders,
with the prior written approval of the Required Holders, the Company shall
provide to such requesting Stockholders the information set forth in Section 6
of the Registration Rights Agreement.

 

Section 9.3            Quarterly Operating Call.  Within fifty (50) days of the
end of each fiscal quarter, commencing with the first fiscal quarter ending
after the date hereof, the Company shall cause the Chief Executive Officer and
Chief Financial Officer of the Company to hold a conference telephone call with
representatives of (a) each Stockholder and (b) any prospective Stockholder that
becomes an NDA Signatory to review the financial condition of the Aventine
Companies as reflected in the information furnished pursuant to Section 9.1. 
The Company shall determine in each fiscal quarter the date and time for the
quarterly operating call to be held in the immediately succeeding fiscal quarter
and shall notify such Stockholders and prospective Stockholders at least ten
(10) days prior to the date thereof.  The financial officers of the Company
shall prepare a financial package to be electronically delivered to each such
Stockholder and prospective Stockholder (provided, that such package shall not
actually be delivered until such prospective Stockholder becomes an NDA
Signatory) at least twenty-four (24) hours prior to each scheduled quarterly
operating call.  The financial package shall include, among other things,
(i) information furnished pursuant to Section 9.1 and (ii) such other
information regarding the Aventine Companies as a majority-in-interest of the
Stockholders may, from time to time, reasonably request.

 

ARTICLE 10

 

TREATMENT OF CERTAIN INFORMATION; CONFIDENTIALITY

 

Section 10.1          Non-Disclosure Obligations.

 

(a)           Each Stockholder agrees to maintain the confidentiality of
Information, except that Information may be disclosed (i) to its Affiliates and
to its and its

 

23

--------------------------------------------------------------------------------


 

Affiliates’ respective partners, directors, officers, employees, agents,
advisors and other representatives with a need to know such Information (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (ii) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners);
provided, such Stockholder shall provide the Company with prompt notice prior to
such disclosure to the extent permitted by law to do so, (iii) to the extent
required by Applicable Law or regulations or by any subpoena or similar legal
process, (iv) to any other party hereto, (v) in connection with the exercise of
any remedies hereunder or under any other Equity Document or Financing Document,
any action or proceeding relating to this Agreement or any other Equity Document
or Financing Document, the enforcement of rights hereunder or thereunder or any
litigation or proceeding to which such Stockholder or any of its Affiliates may
be a party, (vi) with the written consent of the Company or (vii) to the extent
such Information (1) becomes publicly available other than as a result of a
breach of this Article 10 or (2) becomes available to such Stockholder or any of
its Affiliates on a nonconfidential basis from a source (other than another
Stockholder) not known by such Stockholder to be bound by a confidentiality duty
or obligation.

 

(b)           For purposes of this Section, “Information” means all information
received from the Company or any Subsidiary relating to the Company or any
Subsidiary or any of their respective businesses, other than any such
information that is available to a Stockholder on a nonconfidential basis prior
to disclosure by the Company or any Subsidiary; provided, that in the case of
information received from the Company or any such Subsidiary after the date
hereof, such information is clearly identified at the time of delivery as
confidential.  Any Person required to maintain the confidentiality of
Information as provided in this Article 10 shall be considered to have complied
with its obligation to do so if such Person has exercised reasonable care to
protect such Information, and in no event less than the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

 

Section 10.2          Restricting Information.  EACH STOCKHOLDER ACKNOWLEDGES
THAT UNITED STATES FEDERAL AND STATE SECURITIES LAWS PROHIBIT ANY PERSON WITH
MATERIAL, NON-PUBLIC INFORMATION ABOUT AN ISSUER FROM PURCHASING OR SELLING
SECURITIES OF SUCH ISSUER OR, SUBJECT TO CERTAIN LIMITED EXCEPTIONS, FROM
COMMUNICATING SUCH INFORMATION TO ANY OTHER PERSON.  EACH STOCKHOLDER AGREES TO
COMPLY WITH APPLICABLE LAW AND ITS RESPECTIVE CONTRACTUAL OBLIGATIONS WITH
RESPECT TO CONFIDENTIAL AND MATERIAL NON-PUBLIC INFORMATION.  Each Stockholder
that is not a Public Stockholder confirms to the Company that such Stockholder
has adopted and will maintain internal policies and procedures reasonably
designed to permit such Stockholder to take delivery of Restricting Information
(as defined below) and maintain its compliance with Applicable Law and its
respective contractual obligations with respect to confidential and material
non-public information.  A Public Stockholder may elect not to receive Company
Materials and Information that contains material non-public information with
respect to the Stockholder or their securities (such Company Materials and
Information, collectively, “Restricting Information”), in which case it will
identify itself to the Company as a Public Stockholder.  Such Public Stockholder
shall not take

 

24

--------------------------------------------------------------------------------


 

delivery of Restricting Information and shall not participate in conversations
or other interactions with any other Stockholder concerning the Company Stock in
which Restricting Information is likely to be discussed.  The Company, however,
shall not, by making any Company Materials and Information (including
Restricting Information) available to a Stockholder (including any Public
Stockholder), by participating in any conversations or other interactions with a
Stockholder (including any Public Stockholder) or otherwise, be responsible or
liable in any way for any decision a Stockholder (including any Public
Stockholder) may make to limit or to not limit its access to Company Materials
and Information.  In particular, the Company shall not have, and hereby
disclaims, any duty to ascertain or inquire as to whether or not a Stockholder
(including any Public Stockholder) has elected to receive Restricting
Information, such Stockholder’s policies or procedures regarding the
safeguarding of material non-public information or such Stockholder’s compliance
with Applicable Law related thereto.  Each Public Stockholder acknowledges that
circumstances may arise that require it to refer to Company Materials and
Information that might contain Restricting Information.  Accordingly, each
Public Stockholder agrees that it will nominate at least one designee to receive
Company Materials and Information (including Restricting Information) on its
behalf and identify such designee (including such designee’s contact
information) on such Public Stockholder’s Administrative Questionnaire (as
defined in the Amended and Restated Senior Term Loan Facility).  Each Public
Stockholder agrees to notify the Company in writing (including by electronic
communication) from time to time of such Public Stockholder’s designee’s e-mail
address to which notice of the availability of Restricting Information may be
sent by electronic transmission.  Each Public Stockholder confirms to the
Company that such Public Stockholder understands and agrees that the Company and
each other Stockholder may have access to Restricting Information that is not
available to such Public Stockholder and that such Public Stockholder has
elected to make its decision to enter into this Agreement and to take or not
take action under or based upon this Agreement, any other Equity Document or any
other Financing Document or related agreement knowing that, so long as such
Person remains a Public Stockholder, it does not and will not be provided access
to such Restricting Information.  Nothing in this Section 10.2 shall modify or
limit a Stockholder’s (including any Public Stockholder) obligations under
Section 10.1 with regard to Company Materials and Information and the
maintenance of the confidentiality of or other treatment of Company Materials or
Information.

 

ARTICLE 11

 

MISCELLANEOUS

 

Section 11.1          Legends.  Any certificates or book-entry records
representing Common Stock shall have substantially the following legend endorsed
conspicuously thereupon:

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO THE STOCKHOLDERS
AGREEMENT, DATED AS OF SEPTEMBER 24, 2012, AMONG THE COMPANY AND THE OTHER
PARTIES THERETO, A COPY OF WHICH IS ON FILE WITH THE SECRETARY OF THE COMPANY. 
NO TRANSFER, SALE, ASSIGNMENT, PLEDGE, HYPOTHECATION OR OTHER DISPOSITION OF

 

25

--------------------------------------------------------------------------------


 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE MAY BE MADE EXCEPT IN ACCORDANCE
WITH THE PROVISIONS OF SUCH AGREEMENT.  THE HOLDER OF THIS CERTIFICATE, BY
ACCEPTANCE OF THIS CERTIFICATE, AGREES TO BE BOUND BY ALL OF THE PROVISIONS OF
SUCH AGREEMENT, INCLUDING THE TRANSFER RESTRICTIONS AND THE FORCED SALE
PROVISIONS CONTAINED THEREIN.

 

THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, AND NO INTEREST HEREIN MAY BE SOLD, OFFERED,
ASSIGNED, DISTRIBUTED, PLEDGED OR OTHERWISE TRANSFERRED UNLESS (A) THERE IS AN
EFFECTIVE REGISTRATION STATEMENT UNDER SUCH ACT COVERING ANY SUCH TRANSACTION OR
(B) THE COMPANY AND ITS COUNSEL ARE OTHERWISE SATISFIED THAT SUCH TRANSACTION IS
EXEMPT FROM SUCH REGISTRATION AND IN COMPLIANCE WITH ALL STATE SECURITIES LAWS.”

 

The requirement imposed by this Section 11.1 to include the second paragraph of
the legend set forth above shall cease and terminate as to any particular
Company Stock (a) when, in the opinion of legal counsel reasonably satisfactory
to the Company, such legend is no longer required in order to assure compliance
by the Company with the Securities Act or (b) when such Company Stock has been
effectively registered under the Securities Act or Transferred pursuant to
Rule 144.  Wherever (x) such requirement shall cease and terminate as to any
Company Stock or (y) such Company Stock shall be transferable under paragraph
(b)(1) of Rule 144, the holder thereof shall be entitled to receive from the
Company, without expense, new certificates not bearing the second paragraph of
the legend set forth in this Section 11.1 hereof (so long as such Stockholder
remains a non-affiliate of the Company within the meaning of Rule 144).

 

Section 11.2          Stock Transfer Records.  The Company or its duly appointed
transfer agent(s) shall maintain a register for the Company Stock, in which it
shall register the issuance and sale of all shares of Company Stock.  The
Company may issue stop transfer instructions to such agent(s) and make
appropriate notations in its stock transfer records of the restrictions on
Transfer provided for in this Agreement.  The Company shall not record any
Transfers of shares of Company Stock not made in strict compliance with the
terms of this Agreement.  Following the execution and delivery of the
Stockholder’s Assent by any Person, the Company shall amend Schedule A hereto to
reflect the admission of such Person as a Stockholder and the ownership of
Company Stock by such Person.

 

Section 11.3          Successors and Assigns.  Except as otherwise expressly
provided herein, all covenants and agreements contained in this Agreement by or
on behalf of any of the parties hereto shall bind and inure to the benefit of
the respective successors and assigns of the parties hereto whether so expressed
or not.  The rights and obligations of each Stockholder under this Agreement
shall be freely assignable in connection with any Transfer of the Company Stock

 

26

--------------------------------------------------------------------------------


 

owned by such Stockholder that is effected.  In addition, and whether or not any
express assignment has been made, the provisions of this Agreement which are for
each Stockholder’s benefit as a purchaser or holder of Company Stock are also
for the benefit of, and enforceable by, any subsequent holder of such Company
Stock in accordance with the provisions of this Agreement.

 

Section 11.4          Entire Agreement.  This Agreement constitutes the entire
agreement and understanding among the parties with respect to the subject matter
hereof and supersedes all prior oral and written, and all contemporaneous oral,
agreements and understandings relating to the subject matter hereof.

 

Section 11.5          Notices.  All notices, requests, demands and other
communications which are required or may be given under this Agreement shall be
in writing and shall be deemed to have been duly given if transmitted by
telecopier with receipt acknowledged by the recipient, or upon delivery, if
delivered personally or by recognized commercial courier with receipt
acknowledged, or upon receipt if mailed by registered or certified mail, return
receipt requested, postage prepaid, addressed as follows:

 

If to any of the Aventine Companies, at:

 

Aventine Renewable Energy Holdings, Inc.

One Lincoln Centre

5400 LBJ Freeway, Suite 450

Dallas, Texas 75240

Attention: John Castle

Telephone: (214) 451-6750

Telecopier: (214) 451-6799

 

with a copy to:

 

Akin Gump Strauss Hauer & Feld LLP

One Bryant Park

New York, New York 10036

Attention: Ackneil M. Muldrow, III

Telephone: (212) 872-1064

Telecopier: (212) 872-1992

 

If to any Investor, to the address set forth on Schedule A hereto

 

with a copy to:

 

Schulte Roth & Zabel LLP

919 Third Avenue

New York, NY 10022

Attention: Michael Littenberg, Esq.

Attention: Daniel Oshinsky, Esq.

Telephone: (212) 756-2000

 

27

--------------------------------------------------------------------------------


 

Telecopier: (212) 593-5955

 

or at such other address or addresses as such party may specify by written
notice given in accordance with this Section 11.5.

 

Section 11.6          Construction and Interpretation.  The headings in this
Agreement are for convenience of reference only, do not constitute a part of
this Agreement and are not to be considered in construing or interpreting this
Agreement.  All section, preamble, recital, exhibit, schedule, disclosure
schedule, annex, clause and party references contained in this Agreement are to
this Agreement unless otherwise stated.  Unless the context of this Agreement
clearly requires otherwise, the use of the words “include,” “includes” or
“including” is not limiting and shall be deemed to be followed by “without
limitation” and the use of the word “or” has the inclusive meaning represented
by the phrase “and/or.”  References in this Agreement to any agreement, other
document or law “as amended” or “as amended from time to time,” or amendments of
any document or law, shall include any amendments, supplements, restatements,
replacements, renewals, refinancings or other modifications.  Wherever required
by the context of this Agreement, the masculine, feminine and neuter gender
shall each include the other.  This Agreement has been negotiated by, and
entered into between or among, Persons that are sophisticated and knowledgeable
in business matters.  Accordingly, any rule of law or legal decision that would
require interpretation of this Agreement against the party that drafted it shall
not be applicable and is irrevocably and unconditionally waived.  All provisions
of this Agreement shall be construed in accordance with their fair meaning, and
not strictly for or against any party.

 

Section 11.7          Severability.  If any provision of this Agreement is held
to be illegal, invalid, or unenforceable under present or future Applicable Laws
during the term thereof, such provision shall be fully severable, this Agreement
shall be construed and enforced as if such illegal, invalid, or unenforceable
provision had never comprised a part thereof, and the remaining provisions
thereof shall remain in full force and effect and shall not be affected by the
illegal, invalid, or unenforceable provision or by its severance therefrom. 
Furthermore, in lieu of such illegal, invalid, or unenforceable provision, there
shall be added automatically as a part of this Agreement, a legal, valid, and
enforceable provision as similar in terms to the illegal, invalid, or
unenforceable provision as may be possible.

 

Section 11.8          Counterparts.  This Agreement may be executed in multiple
counterparts with the same effect as if all signing parties had signed the same
document.  All counterparts shall be construed together and constitute the same
instrument.  This Agreement, to the extent signed and delivered by means of a
facsimile machine or electronic delivery (i.e., by email of a PDF signature
page), shall be treated in all manner and respects as an original agreement or
instrument and shall be considered to have the same binding legal effect as if
it were the original signed version thereof delivered in person.  At the request
of any party hereto or to any such agreement or instrument, each other party
hereto or thereto shall re-execute original forms thereof and deliver them to
all other parties.  No party hereto or to any such agreement or instrument shall
raise the use of a facsimile machine or electronic delivery to deliver a
signature or the fact that any signature or agreement or instrument was
transmitted or communicated through the use of a facsimile machine or by
electronic delivery as a defense to

 

28

--------------------------------------------------------------------------------


 

the formation or enforceability of a contract and each such party forever waives
any such defense.

 

Section 11.9          Waivers and Amendments.  Neither this Agreement nor any
provision hereof may be changed, waived, discharged or terminated orally or by
course of dealing, but only by a statement in writing signed by each of the
parties hereto, which change, waiver, discharge or termination shall bind each
such party.

 

Section 11.10       Remedies.

 

(a)           The Company and each Stockholder shall have all remedies available
at law, in equity or otherwise in the event of any breach or violation of this
Agreement or any default hereunder by the Company or any Stockholder.  The
parties acknowledge and agree that irreparable damage would occur if any
provision of this Agreement were not performed in accordance with the terms
hereof and, in addition to any other remedies which may be available, each of
the parties hereto shall be entitled to an injunction or injunctions to prevent
breaches of this Agreement or to enforce specifically the performance of the
terms and provisions hereof and, in addition, to such other equitable remedies
(including preliminary or temporary relief) as may be appropriate in the
circumstances.

 

(b)           None of the rights, powers or remedies conferred under this
Agreement shall be mutually exclusive, and each such right, power or remedy
shall be cumulative and in addition to any other right, power or remedy whether
conferred by this Agreement or now or hereafter available at law, in equity, by
statute or otherwise.

 

Section 11.11       Stockholder Representations.

 

(a)           Representations.  Each Stockholder hereby represents and warrants
to the Company and the other Stockholders that:

 

(1)           he, she or it has full legal capacity, power and authority to
execute and deliver this Agreement and to perform its obligations hereunder and
this Agreement has been duly authorized and delivered by such Stockholder and is
the legal, valid and binding obligation of such Stockholder enforceable against
it in accordance with the terms hereof, subject to applicable bankruptcy,
insolvency, reorganization, moratorium, arrangement, fraudulent transfer or
other similar law affecting creditors’ rights generally, and subject to
principles of equity;

 

(2)           this Agreement has been duly executed and delivered by such
Stockholder and constitutes the legal, valid and binding obligation of such
Stockholder, enforceable against such Stockholder in accordance with its terms;

 

(3)           the execution and delivery of this Agreement by such Stockholder,
and the performance by such Stockholder of his or her obligations hereunder,
does not and will not breach or violate (x) such Stockholder’s Organizational
Documents, (y) any agreement, instrument or other document to which such
Stockholder is a party or to which such Stockholder’s assets are bound, or
(z) any Applicable Laws;

 

29

--------------------------------------------------------------------------------


 

(4)           such Stockholder (A) is the sole record owner of the shares of
Company Stock set forth opposite such Stockholder’s name on Schedule A hereto,
(B) has good, valid and marketable title to all such shares, and (C) there exist
no Liens, claims, options, proxies, voting agreements, charges or encumbrances
of whatever nature which would restrict the voting of such shares as
contemplated hereby; and

 

(5)           such Stockholder has carefully read this Agreement and has had
sufficient time and opportunity to consider its terms and to obtain legal
advice, if desired, and he fully understands the final and binding effect of
this Agreement.

 

(b)           Spousal Consents.  Each Stockholder who is a natural person
covenants and agrees that he or she will deliver, upon the execution of this
Agreement, a Spousal Consent to this Agreement, in substantially the form of
Exhibit B hereto, duly executed by his or her spouse.

 

Section 11.12       Governing Law.  IN ALL RESPECTS, INCLUDING ALL MATTERS OF
CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW
YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN THAT STATE (WITHOUT REGARD TO
THE CHOICE OF LAW OR CONFLICTS OF LAW PROVISIONS THEREOF OTHER THAN N.Y. GEN.
OBLIG. LAW §5-1401), EXCEPT TO THE EXTENT THAT THE CORPORATION LAW OF THE STATE
OF INCORPORATION OF THE COMPANY MANDATORILY APPLIES.

 

Section 11.13       Consent to Jurisdiction and Venue.  THE PARTIES HEREBY
CONSENT AND AGREE THAT ALL ADVERSE PROCEEDINGS ARISING UNDER OR IN CONNECTION
WITH THIS AGREEMENT OR ANY OTHER EQUITY DOCUMENT SHALL BE TRIED AND LITIGATED IN
ANY FEDERAL COURT OF THE SOUTHERN DISTRICT OF NEW YORK OR ANY STATE COURT
LOCATED IN NEW YORK COUNTY, STATE OF NEW YORK, WHICH COURTS SHALL HAVE EXCLUSIVE
JURISDICTION TO HEAR AND DETERMINE ANY AND ALL CLAIMS, CONTROVERSIES AND
DISPUTES ARISING OUT OF THIS AGREEMENT OR ANY OTHER MATTER ARISING OUT OF OR
RELATED TO THIS AGREEMENT.

 

THE PARTIES HEREBY (A) IRREVOCABLY SUBMIT TO THE JURISDICTION OF ANY FEDERAL
COURT OF THE SOUTHERN DISTRICT OF NEW YORK OR ANY STATE COURT LOCATED IN NEW
YORK COUNTY, STATE OF NEW YORK, AND CONSENT IN ADVANCE TO SUCH JURISDICTION IN
ANY ADVERSE PROCEEDING COMMENCED IN ANY SUCH COURT, (B) WAIVE ANY RIGHT THEY
MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR ANY OBJECTION THAT
SUCH PERSON MAY HAVE BASED UPON LACK OF PERSONAL JURISDICTION OR IMPROPER VENUE
AND (C) CONSENT TO THE GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED
APPROPRIATE BY SUCH COURT.  THE PARTIES HEREBY WAIVE PERSONAL SERVICE OF THE
SUMMONS, COMPLAINT OR OTHER PROCESS ISSUED IN ANY SUCH ADVERSE PROCEEDING AND
AGREE THAT SERVICE OF SUCH SUMMONS, COMPLAINT AND OTHER

 

30

--------------------------------------------------------------------------------


 

PROCESS MAY BE MADE BY REGISTERED OR CERTIFIED MAIL ADDRESSED TO SUCH PARTY AT
THE ADDRESS SET FORTH IN Section 11.5 (NOTICES) AND THAT SERVICE SO MADE SHALL
BE DEEMED COMPLETED UPON THE EARLIER OF SUCH PERSON’S ACTUAL RECEIPT THEREOF OR
FIVE (5) DAYS AFTER DEPOSIT IN THE UNITED STATES MAILS, PROPER POSTAGE PREPAID.

 

TO THE EXTENT PERMITTED UNDER THE APPLICABLE LAWS OF ANY SUCH JURISDICTION, THE
PARTIES HEREBY EXPRESSLY WAIVE, IN RESPECT OF ANY SUCH ADVERSE PROCEEDING, THE
JURISDICTION OF ANY OTHER COURT OR COURTS THAT NOW OR HEREAFTER, BY REASON OF
SUCH PERSON’S PRESENT OR FUTURE DOMICILE, OR OTHERWISE, MAY BE AVAILABLE TO IT.

 

Section 11.14       Termination.  (a)  The rights granted to any Stockholder
under this Agreement shall terminate as to such Stockholder at such time as such
Stockholder is no longer the beneficial owner of any Company Stock.  If this
Agreement so terminates, it shall become null and void and have no further force
or effect with respect to such Stockholder. (b) This Agreement shall
automatically terminate upon the consummation by the Company of an Initial
Public Offering.   If this Agreement so terminates, it shall become null and
void and have no further force or effect.

 

Section 11.15       Arbitration.

 

(a)           If the Board and the Stockholders are unable to come to a mutually
agreeable determination of “reasonably equivalent value” or “reasonably
equivalent security,” then the value of such shares shall be determined by an
appraisal by a nationally recognized investment banking firm appointed by the
Board and approved by the Required Holders.  In determining such “reasonably
equivalent value” or “reasonably equivalent security,” the value of shares of
the Company shall not be diminished or enhanced because of the fact that they
are not registered for public trading or that they may represent a majority or
minority interest, and the Company shall be valued as an ongoing business.  The
Company shall instruct the investment banking firm to render its decision as
promptly as practicable (but in no event later than thirty (30) days of the
engagement), and such decision shall be final and binding on the Company and all
Stockholders for all purposes under this Agreement.  The fees and expenses of
the investment banking firm shall be paid one-half by the Company and one-half
by such Stockholders.

 

(b)           Except as set forth in Section 11.15(a), if any dispute, claim or
controversy shall arise among the parties hereto as to any issue arising under
this Agreement or any instrument issued in pursuance hereof that has not
otherwise been resolved in accordance with the other terms of this Agreement,
the same shall be referred to and settled by the following “arbitration”
procedure which may be requested upon the application of any interested party: 
it is agreed the arbitration hearings, if any, shall be held in New York, New
York, and any such dispute, claim or controversy shall be referred to and
settled by such arbitration before three neutral arbitrators in accordance with
the Commercial Arbitration Rules (the “Rules”) of the American Arbitration
Association then in effect (which Rules are incorporated herein by reference as
though set forth at length herein) and any decision, order or finding rendered
by the arbitrators appointed in accordance with such Rules shall be final and
conclusive upon the parties hereto and judgment upon the award, finding or
decision rendered may be entered in the court of

 

31

--------------------------------------------------------------------------------


 

the forum, state or federal, having jurisdiction.  It is expressly agreed
between the parties hereto that whether or not the Rules shall provide for a
discovery procedure, such discovery procedure is hereby granted and permitted in
said arbitration proceedings and the parties may apply to the arbitrators for
the enforcement of any form of discovery which would be permitted by the laws of
the State of Delaware and their award or decision in respect of such discovery
shall be final and binding.

 

Section 11.16       Waiver of Jury Trial.  BECAUSE DISPUTES ARISING IN
CONNECTION WITH COMPLEX FINANCIAL TRANSACTIONS ARE MOST QUICKLY AND ECONOMICALLY
RESOLVED BY AN EXPERIENCED AND EXPERT PERSON AND THE COMPANY AND THE INVESTORS
WISH APPLICABLE STATE AND FEDERAL LAWS TO APPLY (RATHER THAN ARBITRATION RULES),
THE PARTIES HERETO DESIRE THAT THEIR DISPUTES BE RESOLVED BY A JUDGE APPLYING
SUCH APPLICABLE LAWS.  THEREFORE, TO ACHIEVE THE BEST COMBINATION OF THE
BENEFITS OF THE JUDICIAL SYSTEM AND OF ARBITRATION, AND UNDERSTANDING THEY ARE
WAIVING A CONSTITUTIONAL RIGHT, EACH PARTY WAIVES ALL RIGHT TO A TRIAL BY JURY
IN ANY ACTION, SUIT OR PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE, WHETHER IN
CONTRACT, TORT OR OTHERWISE, ARISING OUT OF, CONNECTED WITH, RELATED TO, OR
INCIDENTAL TO, THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

[REST OF PAGE INTENTIONALLY LEFT BLANK]

 

32

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their duly authorized representatives as of the date first
written above.

 

 

COMPANY

 

 

 

AVENTINE RENEWABLE ENERGY HOLDINGS, INC., a Delaware corporation

 

 

 

By:

/s/ John Castle

 

 

John Castle

 

 

Chief Executive Officer

 

[Signature Page to Stockholders Agreement]

 

--------------------------------------------------------------------------------


 

 

EXISTING STOCKHOLDERS

 

 

 

 

 

BRIGADE LEVERAGED CAPITAL STRUCTURES FUND LTD.

 

 

 

By: Brigade Capital Management, LLC,

 

its investment manager

 

 

 

By:

/s/ Raymond Luis

 

 

Name: Raymond Luis

 

 

Title: CFO

 

 

 

SEI GLOBAL MASTER FUND PLC — THE SEI HIGH YIELD FIXED INCOME FUND

 

 

 

By: Brigade Capital Management, LLC,

 

its portfolio manager

 

 

 

By:

/s/ Raymond Luis

 

 

Name: Raymond Luis

 

 

Title: CFO

 

 

 

SEI INSTITUTIONAL INVESTMENTS TRUST — HIGH YIELD BOND FUND

 

 

 

By: Brigade Capital Management, LLC,

 

its sub-adviser

 

 

 

By:

/s/ Raymond Luis

 

 

Name: Raymond Luis

 

 

Title: CFO

 

 

 

SEI INSTITUTIONAL MANAGED TRUST — HIGH YIELD BOND FUND

 

 

 

By: Brigade Capital Management, LLC,

 

its sub-adviser

 

 

 

By:

/s/ Raymond Luis

 

 

Name: Raymond Luis

 

 

Title: CFO

 

[Signature Page to Stockholders Agreement]

 

--------------------------------------------------------------------------------


 

 

DAVID KEMPNER PARTNERS

 

 

 

By: MHD Management Co., its general partner

 

By: MHD Management Co. GP, L.L.C., its general partner

 

 

 

By:

/s/ Avram Z. Friedman

 

 

Name: Avram Z. Friedman

 

 

Title: Managing Member

 

 

 

DAVIDSON KEMPNER INSTITUTIONAL PARTNERS, L.P.

 

 

 

By: Davidson Kempner Advisers, Inc.,

 

its general partner

 

 

 

By:

/s/ Avram Z. Friedman

 

 

Name: Avram Z. Friedman

 

 

Title: Principal

 

 

 

M.H. DAVIDSON & CO.

 

 

 

By: M.H. Davidson & Co., L.L.C.,

 

its general partner

 

 

 

By:

/s/ Avram Z. Friedman

 

 

Name: Avram Z. Friedman

 

 

Title: Managing Member

 

 

 

DAVIDSON KEMPNER INTERNATIONAL, LTD.

 

 

 

By: Davidson Kempner International Advisors, L.L.C., its Investment Manager

 

 

 

By:

/s/ Avram Z. Friedman

 

 

Name: Avram Z. Friedman

 

 

Title: Managing Member

 

[Signature Page to Stockholders Agreement]

 

--------------------------------------------------------------------------------


 

 

DAVIDSON KEMPNER DISTRESSED OPPORTUNITIES FUND LP

 

 

 

By: DK Group LLC,

 

its general partner

 

 

 

By:

/s/ Avram Z. Friedman

 

 

Name: Avram Z. Friedman

 

 

Title: Managing Member

 

 

 

DAVIDSON KEMPNER DISTRESSED OPPORTUNITIES INTERNATIONAL LTD.

 

 

 

By: DK Management Partners LP,

 

its Investment Manager

 

 

 

By:

/s/ Avram Z. Friedman

 

 

Name: Avram Z. Friedman

 

 

Title: Limited Partner

 

[Signature Page to Stockholders Agreement]

 

--------------------------------------------------------------------------------


 

 

DW INVESTMENT MANAGEMENT, LP

 

 

 

By: DW Investment Partners, LLC,

 

its general partner

 

 

 

By:

/s/ David Warren

 

 

Name: David Warren

 

 

Title: Manager

 

[Signature Page to Stockholders Agreement]

 

--------------------------------------------------------------------------------


 

 

SENATOR GLOBAL OPPORTUNITY MASTER FUND L.P.

 

 

 

By: Senator Master GP LLC,

 

its general partner

 

 

 

By:

/s/ Evan Gartenlaub

 

 

Name: Evan Gartenlaub

 

 

Title: General Counsel

 

[Signature Page to Stockholders Agreement]

 

--------------------------------------------------------------------------------


 

 

 

 

LJR CAPITAL L.P.

 

 

 

By:

 

 

 

/s/ Lawrence B. Gill

 

 

Name: Lawrence B. Gill

 

 

Title: Authorized Signatory

 

 

 

 

 

ALJ CAPITAL I, L.P.

 

 

 

By:

 

 

 

/s/ Lawrence B. Gill

 

 

Name: Lawrence B. Gill

 

 

Title: Authorized Signatory

 

 

 

 

 

ALJ CAPITAL II, L.P.

 

 

 

By:

 

 

 

/s/ Lawrence B. Gill

 

 

Name: Lawrence B. Gill

 

 

Title: Authorized Signatory

 

[Signature Page to Stockholders Agreement]

 

--------------------------------------------------------------------------------


 

 

ALLIANCEBERNSTEIN STRATEGIC OPPORTUNITIES FUND, L.P.

 

 

 

By:

AllianceBernstein, L.P.,

 

 

as Investment Adviser

 

 

 

 

 

/s/ Jack Kelley

 

 

Name: Jack Kelley

 

 

Title: SVP

 

 

 

 

 

ALLIANCEBERNSTEIN EVENT DRIVEN OPPORTUNITIES FUND (DELAWARE), L.P.

 

 

 

By:

AllianceBernstein, L.P.,

 

 

as Investment Adviser

 

 

 

 

 

/s/ Jack Kelley

 

 

Name: Jack Kelley

 

 

Title: SVP

 

[Signature Page to Stockholders Agreement]

 

--------------------------------------------------------------------------------


 

 

ALTAI CAPITAL MASTER FUND, LTD.

 

 

 

By:

Altai Capital Management, L.P.,

 

 

as Investment Adviser

 

 

 

 

 

/s/ Toby E. Symonds

 

 

Name:

Toby E. Symonds

 

 

Title:

Managing Principal of the Investment Adviser to Altai Capital Master Fund, Ltd.

 

[Signature Page to Stockholders Agreement]

 

--------------------------------------------------------------------------------


 

 

APOLLO INVESTMENT CORPORATION

 

 

 

By:

Apollo Investment Management, L.P., as Advisor

 

By:

ACC Management, LLC, as its General Partner

 

 

 

 

 

/s/ Ted J. Goldthorpe

 

 

Name:

Ted J. Goldthorpe

 

 

Title:

Chief Investment Officer

 

[Signature Page to Stockholders Agreement]

 

--------------------------------------------------------------------------------


 

 

 

 

CREDIT SUISSE SECURITIES (USA) LLC

 

 

 

By:

 

 

 

 

/s/ Michael Wotanowski

 

 

Name: Michael Wotanowski

 

 

Title: Authorized Signatory

 

[Signature Page to Stockholders Agreement]

 

--------------------------------------------------------------------------------


 

 

 

 

MIDTOWN ACQUISITIONS L.P.

 

 

 

By:

Midtown Acquisitions GP LLC, its general partner

 

 

 

 

 

/s/ Avram Z. Friedman

 

 

Name:

Avram Z. Friedman

 

 

Title:

Manager

 

[Signature Page to Stockholders Agreement]

 

--------------------------------------------------------------------------------


 

 

MACQUARIE CAPITAL (USA) INC.

 

 

 

By:

 

 

 

/s/ Robert M. Perdock

 

 

Name:

Robert M. Perdock

 

 

Title:

Managing Director

 

[Signature Page to Stockholders Agreement]

 

--------------------------------------------------------------------------------


 

 

 

 

REDWOOD MASTER FUND, LTD.

 

 

 

By:

REDWOOD CAPITAL MANAGEMENT, LLC,

 

 

its Investment Advisor

 

 

 

 

 

/s/ Jed Nussbaum

 

 

Name: Jed Nussbaum

 

 

Title: Authorized Signatory

 

[Signature Page to Stockholders Agreement]

 

--------------------------------------------------------------------------------


 

 

ROCHDALE FIXED INCOME PORTFOLIOS

 

 

 

 

By:

Seix Investment Advisors LLC,

 

 

in its capacity as Sub-Adviser

 

 

 

 

 

/s/ George Goudelias

 

 

Name: George Goudelias

 

 

Title: Managing Director

 

 

 

 

 

 

 

RIDGEWORTH SEIX FLOATING RATE HIGH INCOME FUND

 

 

 

 

By:

Seix Investment Advisors LLC,

 

 

in its capacity as Sub-Adviser

 

 

 

 

 

/s/ George Goudelias

 

 

Name: George Goudelias

 

 

Title: Managing Director

 

 

 

 

 

 

 

RIDGEWORTH HIGH INCOME FUND

 

 

 

 

By:

Seix Investment Advisors LLC

 

 

in its capacity as Sub-Adviser

 

 

 

 

 

/s/ Brian Nold

 

 

Name: Brian Nold

 

 

Title: Managing Director

 

 

 

 

 

 

 

SEIX MULTI-SECTOR ABSOLUTE RETURN FUND LP

 

 

 

 

By:

Seix Investment Advisors LLC,

 

 

in its capacity as Investment Manager

 

 

 

 

 

/s/ Michael Kirkpatrick

 

 

Name: Michael Kirkpatrick

 

 

Title: Managing Director

 

[Signature Page to Stockholders Agreement]

 

--------------------------------------------------------------------------------


 

 

UNIVERSITY OF ROCHESTER

 

 

 

 

By:

Seix Investment Advisors LLC,

 

 

in its capacity as Investment Manager

 

 

 

 

 

/s/ George Goudelias

 

 

Name: George Goudelias

 

 

Title: Managing Director

 

[Signature Page to Stockholders Agreement]

 

--------------------------------------------------------------------------------


 

 

TPG CREDIT OPPORTUNITIES INVESTORS, L.P.

 

 

 

 

By:

TPG Credit Opportunities Fund GP, L.P.

 

 

Its General Partner

 

 

 

 

 

/s/ Julie K. Braun

 

 

Name:  Julie K. Braun

 

 

Title:  Vice President

 

 

 

 

 

 

 

TPG CREDIT STRATEGIES FUND, L.P.

 

 

 

 

By:

TPG Credit Strategies GP, L.P.

 

 

Its General Partner

 

 

 

 

 

/s/ Julie K. Braun

 

 

Name: Julie K. Braun

 

 

Title: Vice President

 

 

 

 

 

 

 

TPG CREDIT STRATEGIES FUND II, L.P.

 

 

 

 

By:

TPG Credit Strategies II GP., L.P.

 

 

Its General Partner

 

 

 

 

 

/s/ Julie K. Braun

 

 

Name: Julie K. Braun

 

 

Title: Vice President

 

 

 

 

 

 

 

TCS II OPPORTUNITIES, L.P.

 

 

 

 

By:

TPG Credit Strategies II GP, L.P.

 

 

Its General Partner

 

 

 

 

 

/s/ Julie K. Braun

 

 

Name: Julie K. Braun

 

 

Title: Vice President

 

[Signature Page to Stockholders Agreement]

 

--------------------------------------------------------------------------------


 

 

TPG CREDIT OPPORTUNITIES FUND L.P.

 

 

 

 

By:

TPG Credit Opportunities Fund GP, LP

 

 

Its General Partner

 

 

 

 

 

/s/ Julie K. Braun

 

 

Name: Julie K. Braun

 

 

Title: Vice President

 

[Signature Page to Stockholders Agreement]

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

EQUITY OWNERSHIP

 

Existing Stockholders

 

Name

 

Address and
Facsimile

 

Type of
Company Stock

 

Number and
Shares of
Company Stock

 

Percentage of
Company Stock
(On a Fully-
Diluted Basis)

 

DK Partners

 

65 East 55th Street, 19th Floor, New York, NY 10022

 

 

 

 

 

 

 

Davidson Kempner Partners

 

 

 

Common Stock

 

796

 

0.0336779399

%

Davidson Kempner Institutional Partners, L.P.

 

 

 

Common Stock

 

1,777

 

0.0751830392

%

M.H. Davidson & Co.

 

 

 

Common Stock

 

117

 

0.0049501495

%

Davidson Kempner International, Ltd.

 

 

 

Common Stock

 

2,026

 

0.0857179726

%

Davidson Kempner Distressed Opportunities Fund LP

 

 

 

Common Stock

 

3,967

 

0.1678396829

%

Davidson Kempner Distressed Opportunities International Ltd.

 

 

 

Common Stock

 

6,889

 

0.2914664924

%

Brigade Capital Management

 

399 Park Avenue, 16th Floor, New York, New York 10022

 

 

 

 

 

 

 

Brigade Leveraged Capital Structures Fund Ltd.

 

 

 

Common Stock

 

37,467

 

1.5851901682

%

SEI Global Master Fund PLC - The SEI High Yield Fixed Income Fund

 

 

 

Common Stock

 

371

 

0.0156966278

%

SEI Institutional Investments Trust - High Yield Bond Fund

 

 

 

Common Stock

 

1,334

 

0.0564401656

%

SEI Institutional Managed Trust - High Yield Bond Fund

 

 

 

Common Stock

 

1,411

 

0.0596979563

%

DW Investment Partners

 

55 Baker Street, London W1U 8EW

 

 

 

 

 

 

 

Brevan Howard Master Fund Limited

 

 

 

Common Stock

 

15,142

 

0.6406424194

%

Brevan Howard Credit Catalysts Master Fund Limited

 

 

 

Common Stock

 

12,285

 

0.5197656929

%

Senator Investment Group

 

510 Madison Avenue, 28th Floor, New York, New York 10022

 

 

 

 

 

 

 

Senator Global Opportunity Master Fund, L.P.

 

 

 

Common Stock

 

23,049

 

0.9751794429

%

 

--------------------------------------------------------------------------------


 

Investors

 

Name

 

Address and
Facsimile

 

Type of
Company Stock

 

Number and
Shares of
Company Stock

 

Percentage of
Company Stock
(On a Fully-
Diluted Basis)

 

ALJ Capital

 

6300 Wilshire Blvd., Suite 700,
Los Angeles, CA 90048

 

 

 

 

 

 

 

ALJ Capital I, L.P.

 

 

 

Common Stock

 

9,018

 

0.3815422889

%

ALJ Capital II, L.P.

 

 

 

Common Stock

 

49,133

 

2.0787666089

%

LJR Capital L.P.

 

 

 

Common Stock

 

47,195

 

1.9967718256

%

Alliance Capital

 

1345 Avenue of the Americas, New York, NY 10105

 

 

 

 

 

 

 

AllianceBernstein Event Driven Opportunities Fund (Delaware), L.P.

 

 

 

Common Stock

 

10,468

 

0.4428902950

%

AllianceBernstein Strategic Opportunities Fund, L.P.

 

 

 

Common Stock

 

26,007

 

1.1003293753

%

Altai Capital Management

 

152 West 57th Street, 10th Floor, New York, NY 10019

 

 

 

 

 

 

 

Altai Capital Master Fund, Ltd.

 

 

 

Common Stock

 

72,636

 

3.0731543241

%

Apollo / Stone Tower

 

9 West 57TH Street, 37th Floor, New York, NY 10019

 

 

 

 

 

 

 

Apollo Investment Corporation

 

 

 

Common Stock

 

262,036

 

11.0864731877

%

Credit Suisse

 

11 Madison Ave., New York, NY 10010

 

 

 

 

 

 

 

Credit Suisse Securities (USA) LLC

 

 

 

Common Stock

 

10,377

 

0.4390401787

%

DK Partners

 

65 East 55th Street, 19th Floor, New York, NY 10022

 

 

 

 

 

 

 

Midtown Acquisitions L.P.

 

 

 

Common Stock

 

627,982

 

26.5692714184

%

Macquarie Group

 

125 West 55th Street, New York, NY 10019

 

 

 

 

 

 

 

Macquarie Capital (USA) Inc.

 

 

 

Common Stock

 

150,786

 

6.3796003072

%

Redwood Capital Management

 

910 Sylvan Ave., Englewood Cliffs, NJ 07632

 

 

 

 

 

 

 

Redwood Master Fund, Ltd.

 

 

 

Common Stock

 

249,709

 

10.5649305181

%

Seix Advisors

 

10 Mountainview Road, Suite 
C-200, Upper Saddle River, NJ 07458

 

 

 

 

 

 

 

Ridgeworth Seix Floating Rate High Income Fund

 

 

 

Common Stock

 

69,044

 

2.9211805049

%

Ridgeworth High Income Fund

 

 

 

Common Stock

 

52,979

 

2.2414869064

%

Rochdale Fixed Income Portfolios

 

 

 

Common Stock

 

3,837

 

0.1623395168

%

Seix Multi-Sector Absolute Return Fund LP

 

 

 

Common Stock

 

4,857

 

0.2054946659

%

University of Rochester

 

 

 

Common Stock

 

486

 

0.0205621593

%

Senator Investment Group

 

 

 

 

 

 

 

 

 

Senator Global Opportunity Master Fund L.P.

 

 

 

Common Stock

 

83,013

 

3.5121945028

%

TPG

 

4600 Wells Fargo Center, 90 South Seventh Street, Minneapolis, MN 55402

 

 

 

 

 

 

 

TCS II Opportunities, L.P.

 

 

 

Common Stock

 

19,635

 

0.8307366203

%

TPG Credit Opportunities Fund L.P.

 

 

 

Common Stock

 

46,467

 

1.9659708957

%

TPG Credit Opportunities Investors, L.P.

 

 

 

Common Stock

 

51,883

 

2.1951162756

%

TPG Credit Strategies Fund II, L.P.

 

 

 

Common Stock

 

307,620

 

13.0150852632

%

TPG Credit Strategies Fund, L.P.

 

 

 

Common Stock

 

31,130

 

1.3170782272

%

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

STOCKHOLDER’S ASSENT

 

The undersigned hereby assents to the Stockholders Agreement, dated as of
September 24, 2012 (the “Agreement”), by and among Aventine Renewable Energy
Holdings, Inc. a Delaware corporation, and certain other parties named therein,
as such Agreement may be amended from time to time, and hereby agrees to become
a party to such Agreement and be bound by all of the applicable terms and
provisions thereof as fully as if the undersigned had been named as an original
party in such Agreement.

 

Executed as of

 

 

 

 

[Transferee’s Signature]

Print Name and Address:

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

SPOUSAL CONSENT

 

The undersigned is the spouse of
                                                    , one of the individuals who
has executed, delivered and agreed to be bound by the Stockholders Agreement,
dated as of September 24, 2012 (the “Agreement”), by and among Aventine
Renewable Energy Holdings, Inc., a Delaware corporation, and certain other
parties named therein.  The undersigned hereby acknowledges that he or she has
read and understands the terms and other provisions of the Agreement.  Further,
the undersigned hereby consents to, approves of and agrees to be bound by the
terms and other provisions of the Agreement for all purposes as if he or she
were a party thereto, including in order to bind any community property interest
she has or may have in any Selling Stockholder Shares owned by him or her and
his or her spouse that is the subject of the Agreement.

 

 

 

 

 

[Name]

 

--------------------------------------------------------------------------------